Execution Copy


EXCLUSIVE LICENSE AND ASSIGNMENT AGREEMENT




CONFIDENTIAL TREATMENT REQUESTED
THE PORTIONS OF THIS AGREEMENT MARKED WITH ASTERISKS WITHIN BRACKETS (“[***]”)
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4), 200.83 AND 230.406. A COMPLETE COPY OF THIS
AGREEMENT HAS BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION.


Contents


Preamble
Recitals


1.
Definitions.

2.
Licenses and Assignments.

3.
Joint Steering Committee and Alliance Managers.

4.
Commercialization.

5.
Manufacture and Supply of Products.

6.
Development Activities by Licensee.

7.
Regulatory Matters.

8.
Payment Obligations.

9.
Intellectual Property Matters.

10.
Representations, Warranties, and Covenants.

11.
Indemnification and Insurance.

12.
Limitation of Liability and Disclaimer of Warranty.

13.
Confidentiality.

14.
Term and Termination.

15.
Miscellaneous.



Exhibits and other Agreements (in the order in which they appear in the
Agreement):


Commercialization Plan (2)
Licensed CPEX Patent Rights (1)
Licensed Reprise Patent Rights (1)
Licensed Serenity Know-How (1)
Licensed Serenity Patent Rights (1)
Licensed Serenity Trademarks (1)
Licensed Serenity Copyrights (1)
Manufacturing and Supply Plan (2)
Pharmacovigilance Agreement (2)
Regulatory Rights Assignment and Assumption Agreement (1)
Renaissance Agreements (3)
Renaissance Agreements Assignment and Assumption Agreement (1)
Serenity Trademark Standards (2)
Third Party Supply Agreements (3)


1


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Form of Press Release (1)


(1)
attached to this Agreement upon its execution

(2)
to be drafted following execution of this Agreement

(3)
to be provided separately



Schedules (in the order in which they appear in the Agreement):


Exceptions to Licensor’s Representations and Warranties
Exceptions to Licensee’s Representations and Warranties


2


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy






EXCLUSIVE LICENSE AND ASSIGNMENTS AGREEMENT
This Exclusive License and Assignments Agreement (this “Agreement”) is made as
of September 1, 2017, by and among SERENITY PHARMACEUTICALS, LLC, a limited
liability company organized under the laws of Delaware (“Licensor”), with
offices at 105 Hawk Court, Milford, PA 18327, and AVADEL SPECIALTY
PHARMACEUTICALS, LLC, a limited liability company organized under the laws of
Delaware (“Licensee”), with offices at16640 Chesterfield Grove Road, Suite 200,
Chesterfield, MO 63005. Licensor and Licensee are each sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, Licensor has developed the Product (herein defined) for treating
certain medical conditions characterized by abnormalities or disorders in
voiding and other urinary functions, and the FDA (herein defined) has approved a
New Drug Application (herein defined) for treating certain of these medical
conditions (herein defined as the “First Approved NDA);
WHEREAS, Licensee is engaged in the business of the development, distribution,
sale and marketing of pharmaceutical products;
WHEREAS, on the terms and conditions provided in this Agreement, Licensor
desires to grant to Licensee, and Licensee desires to be so granted, an
exclusive license and sublicense to the Licensed Rights (herein defined) and the
Sublicensed Rights (herein defined), respectively, for the purpose of:
(a) Commercializing (herein defined) Products in the Field (herein defined)
throughout the Territory (herein defined) and (b) Developing (herein defined)
and Commercializing the Product for the PNE Indication and Additional
Indications (herein defined) in the Field and Territory;
WHEREAS, on the terms and conditions provided in this Agreement, Licensor
desires to assign and to delegate to Licensee, and Licensee desires to be so
assigned and delegated, all of Licensor’s right, title, and interest in and to,
and the related regulatory obligations in respect of, the First Approved NDA and
the related IND (herein defined); and
WHEREAS, on the terms and conditions provided in this Agreement, Licensor
desires to assign and delegate to Licensee, and Licensee desires to be so
assigned and delegated, all of Licensor’s right, title, and interest in and to,
and the related obligations under, the Renaissance Supply Agreements (herein
defined),
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties intending to be legally bound agree as
follows:
1.
DEFINITIONS.

When used in this Agreement each of the following terms whether used in the
singular or plural shall have the following meanings.
1.1
“A/B Rated” means, (a) inside the United States, “therapeutically equivalent” as
evaluated by the FDA, applying the definition of “therapeutically equivalent”
set forth in the preface to the then-current edition of the FDA publication
“Approved Drug Products With Therapeutic Equivalence Evaluations”, and (b)
outside the United States, such equivalent determination by the applicable
Regulatory Authorities as is necessary to permit pharmacists or other
individuals authorized to dispense pharmaceuticals under Applicable Law to
substitute one product for another product in the absence of specific
instruction from a physician or other authorized prescriber under Applicable
Law.



3


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.2
“Acceptance” and its correlative “Accepted” means with respect to an NDA
submitted to the FDA, receipt by the sponsor thereof of written notice from the
FDA that the FDA deems such NDA to be sufficiently complete for filing and filed
by the FDA pursuant to 21 C.F.R. 314.101 and any regulation successor thereto.

1.3
“Additional Indications” means any other Indication for the Product in the Field
in the Territory other than the PNE Indication.

1.4
“Adverse Drug Experience” has the meaning set forth in 21 CFR Sec. 314.80 and
any regulation successor thereto.

1.5
“Affiliate” means any Person who, directly or indirectly through one or more
intermediates, controls or is controlled by or is under common control with
another Person, but only for so long as such relationship exists. For purposes
of this definition, the term “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) as used with respect
to a Person means the possession, directly or indirectly through one or more
intermediates, of the power to direct, or cause the direction of, the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise. Such power will be deemed to exist in the case of
ownership, directly or through one or more Affiliates, of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or fifty percent (50%) or more of the equity
interest, in the case of any other type of legal entity, or status as a general
partner in any partnership. The Parties acknowledge that, in the case of certain
entities organized under the laws of certain countries, the maximum percentage
ownership permitted by Law for a foreign investor may be less than fifty percent
(50%), and in such case such lower percentage shall be substituted in the
preceding sentence; provided, that such foreign investor has the power to direct
the management and policies of such entity.

1.6
“Agreement” has the meaning set forth in the Preamble.

1.7
“Alliance Manager” means, with respect to each of Licensor and Licensee, the
individual designated by such Party in accordance with Section 3.2(h).

1.8
“Applicable Law” means, with respect to any action taken or omitted to be taken
by a Party under this Agreement, the Laws in any country and any jurisdiction
therein that are applicable to such action or omission.

1.9
“Bankruptcy Code” means the United States Bankruptcy Code, as amended and set
forth in Title 11 of the United States Code.

1.10
“Branding Strategy” means the strategy, including messaging, for branding the
Product for use in the Field in the Territory, to be set forth in the
Commercialization Plans for each combination of Product and Indication.

1.11
“Business Day” means a day other than any Saturday, Sunday or other day on which
banking institutions in New York, New York are required by Applicable Law to
remain closed.

1.12
“Calendar Quarter” means each calendar quarter ending on the last day of each
March, June, September and December during the Term of this Agreement; provided,
however, that (a) the first Calendar Quarter of the Term of this Agreement will
extend from the Effective Date to the end of the first complete Calendar Quarter
thereafter; and (b) the last Calendar Quarter of the term of this Agreement will
end upon the expiration or termination of this Agreement.



4


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.13
“Calendar Year” means each calendar year ending on December 31 of such year;
provided, however, that (a) the first Calendar Year of the Term of this
Agreement will extend from the Effective Date to and including December 31,
2017; and (b) the last Calendar Quarter of the term of this Agreement will end
upon the expiration or termination of this Agreement.

1.14
“CFR” means the United States Code of Federal Regulations.

1.15
“Change of Control” means with respect to Licensee:

(a)
Licensee enters into a merger, consolidation, stock sale or sale or transfer of
all or substantially all of its assets to which this Agreement relates, or other
similar transaction or series of transactions with a Third Party, unless,
following such transaction or transactions, (i) the individuals and entities who
were the beneficial owners of the outstanding voting securities of Licensee
immediately prior to such transaction beneficially own, directly or indirectly,
at least fifty percent (50%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors or similar governing persons of the corporation or other entity
resulting from such transaction (“Successor”) in substantially the same
proportions as their ownership immediately prior to such transaction of such
outstanding voting securities, (ii) at least fifty percent (50%) of the members
of the Board of Directors or similar governing body of the Successor were
members of the Board of Directors of Licensee at the time of the execution of
the initial agreement, or the action of the Board of Directors of Licensee,
providing for such transaction, (iii) Licensee retains title ownership after the
transaction or transactions to properties and assets (x) representing more than
fifty percent (50%) of such Third Party’s consolidated total assets or (y) from
which more than fifty percent (50%) of such Third Party’s consolidated operating
income for its most recent fiscal year was derived, and (iv) Licensee is the
surviving entity in such transaction or transactions; or

(b)
any transaction or series of related transactions in which any Third Party or
group of Third Parties acquires beneficial ownership of securities of Licensee
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of Licensee.

Notwithstanding subsections (a) or (b), above, a stock sale to underwriters of a
public or private offering of Licensee’s capital stock shall not constitute a
Change of Control.
1.16
“Clinical Study” means (a) a Phase 1 Clinical Study, a Phase 2 Clinical Study, a
Phase 3 Clinical Study, (b) variations of such studies and/or trials (for
example, a Phase 2/3 Clinical Study), as such terms are defined and understood
by the FDA, and (c) such other tests and studies in human patients that are
required by Applicable Law, or otherwise recommended by applicable Regulatory
Authorities in the Territory, to obtain or maintain Regulatory Approvals, but
excluding Post-Market Approval Studies not required to be conducted under an
IND.

1.17
“CMC” means, as required by the context, the chemistry, manufacturing and
controls processes applicable to the manufacture of a product or the section of
an IND or NDA that contains information on such processes.



5


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.18
“Combination Product” means any product that comprises (a) the Compound and (b)
at least one clinically active therapeutic, or prophylactic ingredient or
component (whether packaged together or in the same formulation) that is not the
Compound.

1.19
“Commercialize”, “Commercializing” or “Commercialization” means, with respect to
any drug product, any and all activities directed to using, launching,
marketing, market researching, detailing, promoting, advertising, educating,
importing, exporting, distributing, selling, offering for sale, post-market
approval pharmacovigilance and safety reporting, legal, customer service,
securing from both government agency payors and non-government third-party
payors reimbursement of such drug product after Regulatory Approval has been
obtained (including, without limitation, obtaining pricing and reimbursement
approvals), regulatory compliance, planning with respect to each of the
foregoing, and reporting. For clarity, “Commercialization” shall not include any
activities related to clinical research or Development of Products or to
Manufacturing of Products.

1.20
“Commercialization Activities” means any of the activities described in the
definition of “Commercialize”.

1.21
“Commercialization Plan” means, from time to time and with respect to any period
during the Term, Licensee’s plan then in effect for Commercializing the Product
during such period.

1.22
“Commercially Reasonable Efforts” means, from to time to time with respect to
the performance at such time of any Development, Commercialization or other
obligation of a Party under this Agreement that expressly requires efforts
characterized as such, the performance by such Party of such obligation by
expending reasonable, diligent, good faith efforts to accomplish such obligation
as a similarly situated pharmaceutical company would use to accomplish a similar
obligation under similar circumstances through the exercise of reasonable
business judgment, where the assessment of being similarly situated would be
undertaken by reference to company size and financial position, competitive
factors in the relevant market relating to the proprietary position of the
relevant product in terms of market and profit potential, the safety and
effectiveness profile of the relevant product, strategic value, and applicable
regulatory matters; provided, that, with respect to the Development and
Commercialization of the Compound or the Product, such efforts shall be
substantially equivalent to those efforts and resources that a pharmaceutical
company would generally devote to its own internally discovered compounds or
products of similar market and profit potential, safety and effectiveness
profile, strategic value, and regulatory matters at a similar stage in their
development or life cycle, with respect to which it does not owe license
payments, milestone payments, royalties or similar financial obligations to
licensors or other Persons, and based on conditions then prevailing, with the
goal of maximizing the revenue potential of such compounds or products.
Commercially Reasonable Efforts shall be determined on a country by country
basis.

1.23
“Compound” means “(a) the compound designated as Desmopressin
(1-desamino-8-D-arginine vasopressin) and (b) any and all functionally
equivalent analogues thereof having antidiuretic activity disclosed in a patent
or patent application within the Patent Rights licensed and sublicensed
hereunder.

1.24
“Confidential Information” has the meaning set forth in Section 13.1.

1.25
“Control” or “Controlled” means, with respect to any Know-How or Patent Right,
the possession by a Party, whether by ownership, license, sublicense or
otherwise (other than pursuant to a license granted under this Agreement), of
the ability to grant the right to access



6


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


or use, or to grant a license or a sublicense under, or to grant the right to
disclose or transfer, such Know-How or Patent Right, without violating the terms
of any agreement or other arrangement with, or the rights of, any Third Party.
For clarity, the Patent Right or Know-How licensed to Licensee under this
Agreement shall be deemed to be Controlled by Licensee.
1.26
“Cover”, “Covered”, or “Covering” means, (a) with respect to an issued patent,
that, in the absence of a license granted to a Person under a Valid Claim
included in such patent, the practice by such Person of an invention claimed in
such Patent Right would infringe such Valid Claim, or (b) with respect to a
patent application, that, in the absence of a license granted to a Person under
a Valid Claim included in such patent application, the practice by such Person
of an invention claimed in such patent application would infringe such Valid
Claim if such patent application were to issue as a patent.

1.27
“CPEX” means CPEX Pharmaceuticals, Inc. (formerly Bentley Pharmaceuticals,
Inc.), a corporation organized under the laws of Delaware.

1.28
“CPEX License Agreement” means that certain Development and License Agreement,
dated February 4, 2008 and as amended March 31, 2010, by and among Licensor and
CPEX.

1.29
“Detail” means a meeting (either in person or through live video conferencing)
in respect of the Product (i) with one or more physicians and other persons
included in other medical professional categories (where, in the case of group
presentations, each such physician or other person participating in a group
presentation shall be counted as a separate Detail), who are permitted under the
Applicable Law of the country in which they work to prescribe the Product and
(ii) in which key attributes of the Product are orally presented, but shall not
include merely a reminder or a Sample or promotional material drop). When used
as a verb, “Detail” and “Detailing” shall have correlative meanings.

1.30
“Develop” or “Development” means the undertaking of all activities relating to
obtaining Regulatory Approval for a product and all Manufacturing Activities
reasonably required for development of CMC processes. For the sake of clarity,
such activities include preclinical testing, toxicology, formulation, Clinical
Studies, and regulatory affairs required for Regulatory Approval, and activities
relating to the manufacture of Products that relate to regulatory matters are
included in the definition of Manufacturing.

1.31
“Development Activities” means any of the activities described in the definition
of “Develop”.

1.32
“Development Budget” means, for any Development Activities to be undertaken with
respect to the Product, the PNE Indication and any Additional Indications, the
detailed budget for all Development Costs for the Development Activities set
forth in any Development Plan in respect of such Development Activities.

1.33
“Development Costs” means, in respect of the Development Activities described in
any Development Plan, the following costs: (i) Out-of-Pocket Costs attributable
to such Development Activities and (ii) FTE Costs of Licensee’s internal
personnel that are attributable or reasonably allocable to such Development
Activities. Such costs shall be determined in accordance with GAAP.

1.34
“Development Plan” means, in respect of the Product, the PNE Indication and each
Additional Indication, from time to time during the Term of this Agreement, any
plan then in



7


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


effect for the conduct of Development Activities in respect thereof, and
includes, without limitation, the Development Budget for such Development
Activities.
1.35
“Disclosing Party” means, with respect to any disclosure by a Party of any of
its Confidential Information to the other Party, the Party so disclosing such
Confidential Information.

1.36
“Disposition” means any disposition by Licensee of any of its assets, including
any direct or indirect sale, lease, exchange, transfer, contribution, license,
spinoff, recapitalization, dividend, grant or other disposition, with or without
value; provided, however, that any sale of inventory by a Licensee Change of
Control Party in the ordinary course of business, an offering of debt or equity
securities in a public financing, or any pledge of assets to secure acquisition
debt financing on customary terms which would not involve the issuance of equity
that would otherwise result in a Change of Control, shall not be deemed a
Disposition hereunder.

1.37
“Dispute” has the meaning set forth in Section 15.8(b).

1.38
“Dollars” or “$” means U.S. dollars.

1.39
“Drug Master File” or “DMF” has the meaning set forth in 21 CFR Section 314.420
(and any regulation successor thereto).

1.40
[***].

1.41
“Effective Date” shall mean the later of: (i) the date of this Agreement set
forth in the Preamble or (ii) the expiration of any applicable waiting period
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

1.42
“Enforceable IP Right(s)” shall mean any Patent Rights, Trademarks, Copyrights,
or other intellectual property rights within the Licensed Rights or the
Sublicensed Rights that would be infringed by any Exploitation of any product in
the Territory in the absence of a valid and enforceable license, sublicense, or
other right to engage in such Exploitation.

1.43
“Exploit” and, with correlative meaning, “Exploitation”, means to Develop,
Commercialize, Manufacture, and otherwise exploit.

1.44
“FDA” means the United States Food and Drug Administration and any agency
successor thereto.

1.45
“FDCA” means the United States Food, Drug and Cosmetic Act of 1938, as amended,
and any law successor thereto.

1.46
“Field” means the use of the Product for the Treatment in humans and animals of
medical conditions characterized by abnormalities or disorders in voiding and
other urinary functions of a subject to control urination.

1.47
“First Approved NDA” means U.S. NDA #201656, dated and received by the FDA on
February 4, 2016 and as thereafter amended, and approved by the FDA, as
evidenced by that certain letter, signed March 3, 2017, from the FDA to
Serenity.

1.48
“First Approved Product” means the Product that is the subject of the First
Approved NDA.

1.49
“First Commercial Sale” means, with respect to the Product in each country in
the Territory, the first sale in such country by Licensee or any Third Party
Distributor for consumption or use. Sales or transfers of reasonable quantities
of the Product for Clinical Study purposes or for compassionate or similar use,
shall not be considered a first sale for consumption or use.



8


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.50
“First Position” means, with respect to the Detail of an applicable product,
that the product is presented in such Detail before any other product, such that
the average time spent on all Details in any Calendar Quarter during the First
Position Period is approximately fifty (50%), excluding any Detail to a person
or group of persons where for good reason Detailing of the Product should either
not be made or, if made, made substantially shorter than such average.

1.51
“First Position Period” has the meaning set forth in Section 14.3(b).

1.52
“Force Majeure” has the meaning set forth in Section 15.12.

1.53
“FTE” means the hours of work devoted to or in support of Commercialization,
Manufacture, or Development, as applicable, of the Product, in accordance with
the applicable Commercialization Plan, Manufacturing Plan, or Development Plan,
that is carried out by one or more employees, contract personnel or consultants
of a Party, measured in accordance with such Party’s normal time allocation
practices from time to time. In no event shall an individual account for more
than one FTE year in any Calendar Year.

1.54
“GAAP” means United States Generally Accepted Accounting Principles as applied
in the United States.

1.55
“Generic Product” means, with respect to the Product, any product Commercialized
by a Third Party in any country in the Territory, that meets the following
criteria: (i) such product contains a Low Dosage formulation of a compound that
is an active pharmaceutical ingredient in a product that is A/B Rated with
respect to the Licensed Product (including, without limitation, any salt, free
acid or base, hydrate, isotopic, deuterated, solvate, polymorphic, crystalline,
or non-crystalline form of such Compound), and (ii) is A/B Rated with respect to
the Product.

1.56
“Generic TRxs-to-Total TRxs Percentage” means, with respect to any Calendar
Quarter during the Term of this Agreement in each country in the Territory, the
quotient, expressed as a percentage, of (a) total TRxs for Generic Products
during such Calendar Quarter in such country DIVIDED BY (b) the sum of total
TRxs for Generic Products during such Calendar Quarter in such country PLUS
total TRxs for Products during such Calendar Quarter in such country.

1.57
“Governmental Authority” means any legislative, executive, judicial, regulatory,
or administrative unit of any governmental entity (multinational, foreign,
federal, state, or local) or any department, commission, board, agency, bureau,
ministry, official, arbitrator (public), or other similar body exercising
executive, legislative, regulatory, administrative, or judicial authority or
functions of or pertaining to government to perform any such functions.

1.58
“IND” means, with respect to any investigational product, an Investigational New
Drug Application filed with the FDA under 21 CFR Part 312 (and any regulation
successor thereto) or similar foreign application or submission in any country
in the Territory for permission to conduct human clinical investigations of such
investigational product.

1.59
“Indemnification Claim” has the meaning set forth in Section 11.2.

1.60
“Indication” shall mean any human disease or condition, and any subcategories
thereof, or sign or symptom of a human disease or condition, and any
subcategories thereof.

1.61
“Inventions” means any and all inventions made, conceived, or discovered solely
by employees, independent contractors, or agents of either Party or their
respective or jointly by



9


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


employees, independent contractors, or agents of each of the Parties or their
respective Affiliates.
1.62
“Joint Steering Committee” or “JSC” means the committee formed by designees of
Licensor and Licensee for the purpose of monitoring the Development,
Commercialization, and Manufacture of the Product as contemplated by this
Agreement and governed in accordance with Article 3.

1.63
“JSC Subcommittee” means any subcommittee established by the JSC in accordance
with Article 3.

1.64
“Know-How” means any nonpublic information, ideas, data, inventions, works of
authorship, trade secrets technology, or materials, including formulations,
molecules, assays, reagents, compounds, compositions, human or animal tissues,
samples or specimens, and combinations or components thereof, whether or not
proprietary or patentable, and whether stored or transmitted in oral,
documentary, electronic or any other form, including all Regulatory
Documentation.

1.65
“Launch” means, with respect to the Product or any Generic Product for an
Indication in a country in the Territory, the Product or such Generic Product
first becoming available for commercial sale.

1.66
“Law” means any law, statute, rule, regulation, ordinance, regulatory guidance
or other pronouncement having the effect of law, of any federal, national,
multinational, state, provincial, county, city or other political subdivision in
each country in the Territory, including, without limitation, (a) the FDCA in
the United States and counterparts thereof in each other country in the
Territory, (b) good clinical practices and adverse event reporting requirements
and all other rules, regulations and requirements of the FDA and Regulatory
Authorities that are counterparts of the FDA, as applicable, (c) the Foreign
Corrupt Practices Act of 1977, as amended, in the United States and any
comparable laws in each other country in the Territory, and (d) all export
control laws in any country in the Territory.

1.67
“LIBOR Rate” means, for any applicable interest period, the rate per annum equal
to the average of the one month US Dollar Rate Intercontinental Exchange London
Interbank Offered Rate, as published by Thomson Reuters (or, if Thomson Reuters
does not publish quotations of such rate, another commercially available source
providing quotations thereof as reasonably selected by agreement of the
Parties), with the average determined by adding such rate for each day on which
such rate is published during the applicable period, divided by the number of
such days during such period. If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by agreement of the Parties.

1.68
“Licensed CPEX Patent Rights” means the Patent Rights set forth in Exhibit 1.68.

1.69
“Licensed Reprise Know-How” means the Know-How licensed by Reprise to Serenity
under the Reprise License Agreement.

1.70
“Licensed Reprise Patent Rights” means the Patent Rights set forth in Exhibit
1.70.

1.71
“Licensed Reprise Rights” means the Licensed Reprise Patent Rights and the
Licensed Reprise Know-How.

1.72
“Licensed Rights” means the rights under the licenses granted by Licensor to
Licensee in Sections 2.1(a),(b), and (c).



10


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.73
“Licensed Serenity Copyrights” means the copyrights set forth in Exhibit 1.73.

1.74
“Licensed Serenity Know-How” means the Know-How described in Exhibit 1.74.

1.75
“Licensed Serenity Patent Rights” means the Patent Rights in the issued patents
and patent applications set forth in Exhibit 1.75.

1.76
“Licensed Serenity Trademarks” means the trademarks set forth in Exhibit 1.76.

1.77
“Licensee” has the meaning set forth in the Preamble.

1.78
“Licensee Change of Control Party” means Licensee or any Affiliate of Licensee
to the extent Licensee or such Affiliate of Licensee, as applicable, is the
subject of a Change of Control.

1.79
“Licensee Insurance Policies” has the meaning set forth in Section 11.3.

1.80
“Licensee Indemnitee(s)” means any of Licensee and its directors, officers,
employees, agents, contractors and agent of Licensee and its Affiliates
(including without limitation Avadel Pharmaceuticals plc).

1.81
“Licensee Inventions” means any and all Inventions with respect to the Product,
Controlled by Licensee and not made, conceived, or discovered by any employees,
independent contractors, or agents of Licensor or any of its Affiliates,
contractors, or agents.

1.82
“Licensee’s Sales and Marketing Force” means, from time to time, Licensee’s
sales and marketing personnel responsible for managing, coordinating and
overseeing the Commercialization of the Product in the Field in the Territory.

1.83
“Licensor” has the meaning set forth in the Preamble.

1.84
“Licensor Indemnitee(s)” means any of Licensor and its directors, officers,
employees, agents, contractors and agents of Licensor and its Affiliates
(including, without limitation, Serenity).

1.85
“Long Term Care” or “LTC” means the provision of health care in skilled nursing
and other long-term care and assisted living facilities.

1.86
“Losses” means, with respect to any Claim for which one Party as an Indemnitee
hereunder seeks indemnification hereunder from the other Party as an Indemnitor
hereunder, any and all liabilities, losses, costs, damages, fees or expenses
(including reasonable legal expenses and reasonable attorneys’ fees) of any kind
payable to Third Parties (including attorneys for such Indemnitees) incurred by
the Indemnitees and arising out of such Claim.

1.87
“Low Dosage” means, with respect to any product containing the Compound, that
such product produces a peak blood concentration (measured as a Cmax) equal to
or less than [***] per milliliter of blood plasma or serum ([***]), where “Cmax”
means the maximum concentration of the Compound measured in blood plasma or
serum following administration of the product and prior to a subsequent
administration of the product.”

1.88
“LTC Activities” means, for each combination of Product, Indication, and country
in the Territory, (a) meetings (either in person or through live video
conferencing), other than Details, with one or more physicians, administrators,
and other medical or other professional categories identified in the Annual
Commercialization Plan for the purpose of marketing and promoting such
combination of Product and Indication to LTC organizations in such country and
(b) activities connected with pricing, rebate and other contract-related
negotiations, contracting, and processing and implementation of agreements with
LTC organizations.



11


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.89
“Manufacture”, “Manufacturing”, or “Manufacturing Activities” means, as
applicable, all activities associated with the production, manufacture, supply,
processing, filling, packaging, labeling, shipping, and storage of bulk and
finished forms of bulk and finished forms of Products and/or any components
thereof, including, without limitation, process and formulation development,
process validation, stability testing, manufacturing scale-up, manufacture for
preclinical and clinical studies and Commercialization, analytical development,
product characterization, quality assurance and quality control development,
testing and release, and any technical support activities that are necessary for
Regulatory Approval and Commercialization of Products.

1.90
“Manufacturing and Supply Plan” means the plan attached as Exhibit 5.5 and
relating to the manufacture by or for Licensee of quantities of the Product and
subsequent supply thereof for Commercialization and Development Activities by
Licensee, as such plan may be modified from time to time for the Territory.

1.91
“Marketing Authorization Application” or “MAA” means, with respect to any
product and each country in the Territory, an application to the applicable
Regulatory Authority for approval to commercially market and sell the product in
such country. For the sake of clarity, this term (and its abbreviation) includes
NDAs and sNDAs in the United States.

1.92
“New Drug Application” or “NDA” means, with respect to any product, the
application referred to as such by FDA and that must be approved by FDA before
such product can be commercially marketed and sold in the United States, and
such term includes, without limitation, and, unless the context otherwise states
to the contrary, any supplemental NDAs (“sNDAs”), each such application having
the form and containing the substance specified by the FDA for such applications
and supplemental applications.

1.93
“Net Sales” means, with respect to a given period of time, gross sales of the
Product in such period to unrelated Third Parties in bona fide arm’s length
transactions, (excluding sales or dispositions for use in Clinical Studies or
other scientific testing or reasonable quantities of samples, in each case for
which Licensee and any such Third Party Distributors receive no revenue), less
the following deductions which are actually incurred, allowed, paid, accrued or
specifically allocated to such gross sales amounts of the Product and not
separately invoiced:

(a)
credits or allowances actually granted for damaged Product, returns or
rejections of Product, price adjustments, and billing errors;

(b)
governmental and other rebates (or equivalents thereof) granted to: managed
health care organizations; pharmacy benefit managers (or equivalents thereof);
federal, state/provincial, local and other governments, their agencies and
purchasers and payors, including, without limitation, any state or federal
Medicare, Medicaid or similar program); or trade customers;

(c)
normal and customary trade, cash and quantity discounts, allowances and credits
actually allowed and taken specifically with respect to sales of other
dispositions of the Product;

(d)
distribution services agreement fees allowed or paid to Third Party
distributors;

(e)
transportation costs, including without limitation insurance, for outbound
freight related to delivery of the Product to the extent included in the gross
amount invoiced;

(f)
excise and sales taxes, tariffs, duties, value added taxes, and other taxes
applied to the sale of the Product imposed upon and paid directly with respect
to such sales or



12


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(reduced by any refunds of such taxes deducted in the calculation of Net Sales
for prior periods and, for the avoidance of doubt, no deduction shall be
permitted for income, withholding, corporate or similar taxes); and
(g)
any other items that reduce gross sales amounts as required by GAAP.

Transfers and sales of the Product between or among a Party and its Affiliates
or Third Party Distributors shall be excluded from the computation of Net Sales,
but the subsequent final sales of the Product to Third Parties by such
Affiliates or Third Parties shall be included in the computation of Net Sales.
There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales. The deductions set forth above in
this definition of Net Sales shall be determined in accordance with GAAP, as
consistently applied by Licensee and such Third Party Distributors across all of
their products. The amounts set forth in clauses (a) through (g) above shall
only be deducted from gross invoiced sales where gross invoiced sales before
deductions are non-discounted gross sales amounts.
In the event Licensee or such Third Party Distributors sell the Product together
with other products to Third Parties in a particular country in the Territory
and the price attributable to the Product is less than the average price of
“arm’s length” sales of the Product alone in the particular country for the
reporting period in which such sales occur (such sales to be excluded from the
calculation of the average price of “arm’s length“ sales of the Product alone),
Net Sales for any such sales shall be the average price of “arm’s length” sales
by Licensee or Third Party Distributors, as applicable, of the Product alone and
in the country during the reporting period in which such sales occur. If the
average price of “arm’s length” sale of the Product cannot be determined in any
given country, the Net Sales will be determined by the value of the Product sold
to similar customers in countries with similar pricing and reimbursement
structures and for similar quantities. Any dispute as to the determination of
fair market value that cannot be resolved through discussion between the Parties
shall be determined in accordance with Section 3.2(i). Notwithstanding the
foregoing, in the event the Product is sold as a Combination Product, for
purposes of determining the royalties payable by Licensee to Licensor hereunder,
Net Sales shall be calculated by the Net Sales for such Combination Product in a
manner to be negotiated and agreed upon by Licensor and Licensee, reasonably and
in good faith, prior to any sale of such Combination Product, which shall be
based upon the respective fair market values of the active pharmaceutical
ingredients in such Combination Product; provided that in no event shall the
royalty rate payable by Licensee to Licensor for such Combination Product be
greater than the royalty rate of the Product containing the Compound as the sole
active ingredient.
1.94
“Noctiva Launch” shall mean the date the Noctiva Product has been supplied, to
wholesalers, retail chains and pharmacy benefit managers and is widely available
for commercial sale to patients.

1.95
“Noctiva Product” shall mean .83mcg or 1.66mcg desmopressin acetate nasal spray
product.

1.96
“Nocturia Indication” means an Indication characterized by urination in a human
aged 18 years or older wherein, during a defined period of such human’s normal
period of sleep at night, two or more non-incontinent urinary void(s) of any
volume during such period of sleep, each such void following an initial period
of sleep and, thereafter, followed by sleep or an attempt to sleep.



13


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.97
“Out-of-Pocket Costs” means the direct expenses paid or payable by Licensee to
any Third Parties in respect of any Development Activities or Commercialization
Activities, as applicable, performed for such Party (or its Affiliates) by such
Third Party.

1.98
“Party” means Licensor or Licensee; “Parties” means Licensor and Licensee.

1.99
“Patent Rights” means, with respect to each country in the Territory (except as
otherwise stated to be with respect to any country in or outside the Territory),
(a) patent applications (including provisional applications) pending in such
country, (b) any patents issuing in such country from such patent applications
(including certificates of invention), (c) all patents and patent applications
issued or pending, as applicable, in such country based on, corresponding to or
claiming the priority date(s) of any of the foregoing, (d) rights in such
country derived from any of (a), (b) or (c), including any substitutions,
extensions (including supplemental protection certificates), registrations,
confirmations, reissues, divisionals, continuations, continuations in part,
reexaminations, renewals, revalidations, revivals, patents of addition, and (e)
all patents and patent applications issued or pending, as applicable, in such
country claiming overlapping priority therefrom.

1.100
“Person” means any individual, corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, or any other entity or body.

1.101
“Pharmacovigilance Agreement” means the pharmacovigilance agreement to be
entered into by Parties, Third Party Distributors, and any Third Parties which
such Third Parties are licensed or sublicensed to Commercialize the Product in
countries outside the Territory.

1.102
“Phase 1 Clinical Study”, with respect to any investigational drug product,
means a human clinical study that provides for the introduction into humans of
such investigational drug product and that is intended to initially evaluate the
safety, tolerance or pharmacological effects of such investigational drug
product in human subjects, or that is otherwise described in 21 CFR Sec 312.21
(a) or its foreign counterpart.

1.103
“Phase 2 Clinical Study” means a human clinical study that is intended to
initially evaluate the dosing and effectiveness of the Product, and to further
evaluate the safety of the Product, or that is otherwise described in 21 CFR
Sec. 312.21(b) or its foreign counterpart.

1.104
“Phase 3 Clinical Study” means a human clinical study that is prospectively
designed to demonstrate statistically whether the Product is safe and effective
to control, mitigate, prevent, treat or cure a particular Indication in a manner
sufficient to obtain Regulatory Approval to market the Product, or that is
otherwise described in 21 CFR Sec. 312.21(c) or its foreign counterpart.

1.105
“PNE Indication” means the Primary Nocturnal Enuresis Indication and is
characterized by the occurrence of one or more incontinent urinary voids
occurring during sleep in a person under the age of eighteen (18) years.

1.106
“Post-Market Approval Study” means a human clinical study in respect of the
Product for a specified Indication that is conducted under the Applicable Law of
any country in the Territory after Regulatory Approval of the Product for such
Indication has been obtained from the applicable Regulatory Authority in that
country, and includes trials conducted (a) voluntarily for the purpose of
enhancing marketing or scientific knowledge of such Indication or (b) at the
request or requirement of the applicable Regulatory Authority.



14


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.107
“Product” means any product for a specific Indication within the Field that
contains the Compound in any form, presentation, formulation and dosage form,
and (a) is at any time during the Term of this Agreement Covered by a Licensed
Serenity Patent Right, Licensed CPEX Patent Right, or Licensed Reprise Patent
Right. For purposes of this Agreement, Net Sales of any such Product so Covered
by any such Patent Right at any time during the Term of this Agreement will
continue to be treated, from and after the time that the Product is no longer
Covered by any Valid Claim of any such Patent Right, as a Product for purposes
of calculating any payments to be made to Licensor under Article 8. For the sake
of clarity, the term “Product” includes the First Approved Product.

1.108
“Product Regulatory Approvals and Documentation” means all Regulatory Approvals
and Regulatory Documentation in respect of the Product and each country in the
Territory (including, without limitation, the First Approved NDA and any INDs in
respect of the Product open as of the Effective Date).

1.109
“Promotional Materials” means any printed or other materials bearing the name
(trade name or generic name) used to promote the Product in any country in the
Territory, including brochures, journal ads, selling aids, posters, reprints,
video or audio tapes, press releases, Internet pages and websites, radio or
television advertisements and textbooks.

1.110
“Publication” means any publication in a scientific journal, any abstract to be
presented to any scientific audience, any presentation at any scientific
conference, any other scientific presentation and any other oral, written or
electronic disclosure directed to a scientific audience which pertains to the
Product or the use of the Product.

1.111
“Receiving Party” means, with respect to the receipt by a Party of any
Confidential Information from the other Party, the Party so receiving such
Confidential Information.

1.112
“Regulatory Approval” means, with respect to a drug product and a specified
country in the Territory, the act of the applicable Regulatory Authority in such
country necessary for the marketing and commercial sale of such drug product in
such country (including pricing and/or reimbursement approval in such country in
which such pricing and/or reimbursement approval is required by Applicable
Laws), including, without limitation, the approval of an NDA for the Product by
the FDA and other regulatory agencies in the Territory.

1.113
“Regulatory Authority” means, in any country in the Territory, any applicable
government regulatory authority involved in the granting of Regulatory Approval
for the Product in such country or regulatory jurisdiction, including the FDA in
the United States and counterparts thereof in other country in the Territory.

1.114
“Regulatory Documentation” means, with respect to the Product, all INDs, NDAs
(including, without limitation, sNDAs), MAAs or other regulatory applications
submitted to any Regulatory Authority, preclinical and clinical data and
information, regulatory materials, drug dossiers, master files (including,
without limitation, Drug Master Files), and any other reports, records,
regulatory correspondence and other materials relating to Development or
Regulatory Approval of the Product, including, without limitation, those
materials necessary to Develop, Manufacture, Commercialize and otherwise Exploit
the Product, including, without limitation, any information that relates to
pharmacology, toxicology, chemistry, manufacturing and controls data, batch
records, safety and efficacy, and any safety database.



15


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.115
“Regulatory Exclusivity” means, with respect to a country, any exclusive
marketing rights or data exclusivity rights conferred by any applicable
Regulatory Authority with respect to the Product in such country, other than a
Patent Right.

1.116
“Regulatory Rights Assignment and Assumption Agreement” means that certain
agreement of even date herewith entered into by Licensor and Licensee, relating
to the assignment by Licensor to Licensee of the Product Regulatory Approvals
and Documentation relating to the Commercialization and Development of Products
in each country in the Territory, including, without limitation, U.S. IND 076667
and U.S. NDA 201656 (also referred to herein as the First Approved NDA), and the
assumption by Licensee of all of the obligations under Applicable Law as the
sponsor thereunder.

1.117
“Remedial Action” means any recall, market withdrawal, safety alert, corrective
action or other regulatory action taken with respect to the Product by virtue of
Applicable Laws.

1.118
“Renaissance” means Renaissance Lakewood, LLC (formerly DPT Lakewood, LLC), a
limited liability company organized under the laws of the State of Delaware.

1.119
“Renaissance Agreements” means (a) that certain Manufacturing Agreement, dated
July 14, 2014, between Serenity and Renaissance, relating to the manufacture by
Renaissance of Product and supply thereof to Serenity or any third party
designated by Serenity and (b) that certain Quality Agreement, dated January 16,
2015, between Serenity and Renaissance, relating to compliance with current Good
Manufacturing Practices guidances and directives applicable to the manufacture
by Renaissance of Products.

1.120
“Renaissance Agreements Assignment and Assumption Agreement” means that certain
agreement of even date herewith entered into by Licensor and Licensee, relating
to the assignment by Licensor to Licensee and the assumption by Licensee of the
Renaissance Agreements.

1.121
“Reprise” means Reprise Biopharmaceutics, LLC, a limited liability company
organized under the laws of the State of New York.

1.122
“Reprise License Agreement” means that certain license agreement, effective as
of May 28, 2017, by and between Reprise and Serenity, relating to the grant by
Reprise to Serenity of an exclusive license under the patent rights and know-how
specified therein.

1.123
“Right of Reference or Use” has the meaning set forth in 21 CFR Sec. 314.3(b)
with respect to the United States, and any provisions equivalent thereto in the
Applicable Laws of any other country in the Territory.

1.124
“Royalty Term” means, with respect to the Product and each country in the
Territory, the period of time commencing on the date of First Commercial Sale by
Licensee or its Sublicensees of the Product in such country and ending upon the
termination of this Agreement in accordance with Article 14.

1.125
“Serenity” has the meaning set forth in the Preamble.

1.126
“Serenity Trademark Standards” means the set of policies, specifications,
directions, and standards for use of the Licensed Serenity Trademarks to be
prepared in accordance with Section 4.4 and to be attached hereto as Exhibit
1.124.

1.127
“Sublicensed Rights” has the meaning set forth in Section 2.2(b).



16


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


1.128
“Term” means the period commencing on Effective Date and ending upon the
termination of this Agreement in accordance with Article 14.

1.129
“Territory” means the United States, Canada, and each of their respective
territories and possessions.

1.130
“Third Party” means any Person other than the Parties and their Affiliates.

1.131
“Third Party Distributor” means any Third Party engaged and authorized by
Licensee Party to distribute, import, market, promote and sell the Product in
any country in the Territory.

1.132
“Third Party Infringement Claim” has the meaning set forth in Section 9.4(a).

1.133
“Third Party License(s)” has the meaning set forth in Section 8.3(b)(ii)(A).

1.134
“Third Party Supply Agreements” means the agreements originally executed by and
between Serenity and the Third Parties named therein, relating to the
manufacture and supply of certain components of the First Approved Product
(including, without limitation, the applicable drug substance, ingredients for
formulating the applicable drug product, and intranasal delivery device) and the
manufacture and supply of the First Approved Product in finished form,
including, the Renaissance Agreements and the other agreements set forth in
Exhibit 1.134.

1.135
“Toll Period” has the meaning set forth in Section 14.2(b).

1.136
“TRx” shall mean total prescriptions of a product for a specified period.

1.137
“Treatment” (or, when required by the context, “Treat” or “Treats”) means, with
respect to an Indication, the diagnosis, prevention, palliation, amelioration,
control, mitigation, treatment, cure, or prognosis of such Indication.

1.138
“Unexpected Adverse Drug Experience” has the meaning set forth in 21 CFR Section
314.80 and any regulation successor thereto.

1.139
“Valid Claim” means, with respect to a particular country in the Territory, a
claim within an issued patent or patent application included in the Licensed
Serenity Patent Rights, Licensed Reprise Patent Rights, or Licensed CPEX Patent
Rights that has not expired, lapsed, or been abandoned, and that has not been
held unenforceable, invalid, or been cancelled by a court or administrative
agency of competent jurisdiction in an order or decision from which no appeal
has been or can be taken, including without limitation through opposition,
re-examination, reissue, or disclaimer.

2.
LICENSES AND ASSIGNMENTS.

2.1
Licenses of Patent Rights, Know-How, Trademark, and Copyrights.

(a)
Subject to the terms and conditions of this Agreement, Licensor hereby grants
Licensee under Licensor’s right, title, and/or interest in or to the Licensed
Serenity Patent Rights and the Licensed Serenity Know-How, a transferable
(subject to Section 15.2), sublicenseable (subject to Section 2.4), royalty-,
fee- and milestone payment-bearing, exclusive (subject to Section 2.5, even as
to Licensor) license to make, have made, use and have used, offer to sell, sell
and have sold, import and have imported, and to otherwise Commercialize the
Product in the Field throughout the Territory.

(b)
Subject to the terms and conditions of this Agreement, Licensor hereby grants
Licensee under Licensor’s right, title, and/or interest in or to the Licensed
Serenity Trademarks, a



17


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


transferable (subject to Section 15.2), sublicenseable (subject to Section 2.4),
royalty-, fee- and milestone payment-bearing, exclusive (even as to Licensor)
license to use the Licensed Serenity Trademarks to Commercialize the Product in
the Field throughout the Territory.
(c)
Subject to the terms and conditions of this Agreement, Licensor hereby grants
Licensee under Licensor’s right, title, and/or interest in or to the Licensed
Serenity Copyrights, a transferable (subject to Section 15.2), sublicenseable
(subject to Section 2.4), royalty-, fee- and milestone payment-bearing,
exclusive (even as to Licensor) license to use, copy, publish, and distribute
the content that is the subject of the Licensed Serenity Copyrights for the
purpose of Commercializing the Product in the Field throughout the Territory.

(d)
The license in, to, and under the Licensed Patents granted in Sections 2.1(a),
(b) and (c) includes, without limitation,

(i)
the right to sue for past and future infringement, violation, or
misappropriation of any of such Licensed and any invention claimed therein and
all applications for industrial property protection hereafter filed for any such
invention, including, without limitation, all applications for patents, utility
models, and designs which may be filed for any such invention in any country or
countries in the Territory,

(ii)
the right to file such applications in such countries in the Territory,

(iii)
the right to claim for such applications the priority rights derived from the
corresponding patent application under the patent laws of the United States, the
International Convention for the Protection of Industrial Property, or any other
international agreement or the domestic laws of the country in which any such
application is filed, as may be applicable; and

(iv)
all forms of industrial property protection, including, without limitation,
patents, utility models, inventors’ certificates and designs which may be
granted for any such invention in any country or countries in the Territory and
all extensions, renewals and reissues thereof.

2.2
Grant of Sublicenses to Licensee. Subject to the terms and conditions of this
Agreement, the CPEX License Agreement, and the Reprise License Agreement,
Licensor hereby grants Licensee under Licensor’s rights in the Licensed CPEX
Patent Rights and the Licensed Reprise Rights (collectively, the “Sublicensed
Rights”) a transferable (subject to Section 15.2), sublicenseable (subject to
the terms of Section 2.4, and each of the CPEX License Agreement and the Reprise
License Agreement, as applicable), royalty-, fee-, and milestone
payment-bearing, exclusive (even as to Licensor) sublicense to make, have made,
use and have used, offer to sell, sell and have sold, import and have imported,
and to otherwise Commercialize the Product in the Field throughout the
Territory.

2.3
Assignments.

(a)
Assignment of Supply Agreement. Simultaneously with the execution and delivery
of this Agreement, the Parties will execute and deliver to each other the
Renaissance Supply Agreement Assignment and Assumption Agreement.

(b)
Assignment of Regulatory Rights. Simultaneously with the execution and delivery
of this Agreement, the Parties will execute and deliver to each other the
Regulatory Rights Assignment and Assumption Agreement.



18


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


2.4
Sublicensing by Licensee.

(a)
Subject to the terms and conditions of this Agreement, Licensee shall have the
right to grant to Third Parties sublicenses under the license to the Licensed
Rights granted to Licensee in Sections 2.1(a), (b) and (c) and the sublicense to
the Sublicensed Rights granted to Licensee in Section 2.2; provided that
Licensee hereby covenants that it will not grant any such sublicense unless (i)
in the case of any such sublicense of the Licensed Rights or the Sublicensed
Rights, Licensor has consented thereto, which such consent shall not be
unreasonably withheld, conditioned or delayed, (ii) in the case of any such
sublicense of the Sublicensed Rights, such sublicense complies with the terms
and conditions set forth in the CPEX License Agreement or Reprise License
Agreement, as applicable; and provided, further, that except for sublicenses
granted in respect of Development and Commercialization of the Product in
Canada, Licensee will not grant any such sublicenses during the first two (2)
years immediately following the Effective Date.

(b)
Licensee will be solely responsible for the performance of any sublicensee under
each such sublicense agreement granted in accordance with this Section 2.4.

(c)
Each such sublicense granted by Licensee in accordance with this Section 2.4
will be set forth in a sublicense agreement that includes provisions that
obligate the sublicensee thereunder to abide by and be subject to all of the
terms and conditions of (i) this Agreement as are applicable to Licensee as
licensee hereunder and (ii) the CPEX License Agreement and the Reprise License
Agreement as are applicable to Licensee as a sublicensee thereunder.

(d)
Licensee will provide Licensor with a copy of each such executed sublicense
agreement within ten (10) days after the execution and delivery thereof.

(e)
The existence and any and all of the contents of any such executed sublicense
agreement will be deemed to be Confidential Information of each Party under this
Agreement (except to the existence of any obligations to disclose such
sublicense agreement to the licensors under CPEX License Agreement or the
Reprise License Agreement, as applicable).

(f)
Each such sublicense granted by Licensee will terminate immediately upon the
termination of this Agreement, unless:

(i)
such sublicensee is not in material breach of its obligations thereunder,

(ii)
if this Agreement was terminated for Licensee’s material breach of the terms and
conditions hereof, such sublicensee cures such material breach by Licensee
within thirty (30) days after such termination; and

(iii)
such sublicensee agrees in writing to be bound directly to (A) Licensor as
licensee under the Licensed Rights and sublicensee under the Sublicensed Rights
in accordance with the terms and conditions of this Agreement and (B) CPEX and
Reprise in accordance with terms and conditions of the CPEX License Agreement
and the Reprise License Agreement, respectively.

2.5
Licenses Granted by Licensee to Serenity.

(a)
License for Development and Commercialization Activities. Subject to the terms
and conditions of this Agreement Licensee hereby grants to Serenity and its
Affiliates, under Licensee’s rights in any and all intellectual property
(including, without limitation, Know-



19


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


How and any Patent Rights, trademarks, and copyrights) with respect to the
Product that Licensee or any of its Affiliates owns or otherwise controls by
license or otherwise,
(i)
an exclusive (even as to Licensee), sublicenseable (subject to Section 2.5(b)),
transferable (subject to Section 15.2), sublicense to Develop, Commercialize,
and Manufacture outside the Territory Products for any Indications, which such
sublicense (A) in the case of any such intellectual property not originally
licensed, sublicensed, or assigned by Licensor to Licensee in accordance with
this Agreement shall bear royalties, fees, and/or milestone payments to be
mutually agreed upon by the Parties and (B) in the case of any such intellectual
property originally licensed, sublicensed, or assigned by Licensor to Licensee
in accordance with this Agreement shall not bear any royalties, fees, or
milestone payments;

(ii)
in the event that Licensor engages, in accordance with Section 2.6, Section 6.2,
Article 14, or otherwise under the terms and conditions of this Agreement, in
any Development, Commercialization, or Manufacture of Products in the Territory
for any Indications, an exclusive (even as to Licensee), sublicenseable (subject
to Section 2.5(b)), transferable (subject to Section 15.2), sublicense to so
Develop, Commercialize in the Territory, and Manufacture such Products for such
Indications, which such sublicense (A) in the case of any such intellectual
property not originally licensed, sublicensed, or assigned by Licensor to
Licensee in accordance with this Agreement shall bear royalties, fees, and/or
milestone payments to be mutually agreed upon by the Parties and (B) in the case
of any such intellectual property originally licensed, sublicensed, or assigned
by Licensor to Licensee in accordance with this Agreement shall not bear any
royalties, fees, or milestone payments; and

(iii)
in the event that Licensor engages in any Development of Products in the
Territory for any Indications in connection with any Development Activities
contemplated by Article 6, a non-exclusive sublicense to Develop such Products
for such Indications, which such sublicense shall not bear any royalties, fees,
or milestone payments.

(b)
Sublicensing by Licensor.

(i)
Subject to the terms and conditions of this Agreement, Licensor shall have the
right to grant to Third Parties sublicenses under the license granted to
Licensor under Section 2.5(a); provided that Licensor hereby covenants that it
will not grant any such sublicense unless Licensee has provided its consent,
which consent shall not be unreasonably withheld or delayed and such sublicense
complies with the terms and conditions set forth in this Agreement.

(ii)
Licensor shall be solely responsible for the performance of any sublicensee
under each such sublicense agreement granted in accordance with this Section
2.5(b).

(iii)
Each sublicense agreement granted by Licensor in accordance with this Section
2.5(b) will be set forth in a sublicense agreement that includes provisions that
obligate the sublicensee thereunder to abide by and be subject to all of the
terms and conditions of this Agreement as are applicable to the intellectual
property so licensed by Licensee to Licensor under Section 2.5(a).

(iv)
Licensor will provide Licensee with a copy of each such executed sublicense
agreement within ten (10) days after the execution and delivery thereof.



20


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(v)
The existence and any and all of the contents of any such executed sublicense
agreement will be deemed to be Confidential Information of each Party under this
Agreement.

(vi)
Each such sublicense granted by Licensor in accordance with this Section 2.5(b)
shall terminate immediately upon the termination of this Agreement, unless:

(A)
such sublicensee is not in material breach of its obligations thereunder,

(B)
if this Agreement was terminated for Licensor’s material breach of the terms and
conditions hereof, such sublicensee cures such material breach by Licensor
within thirty (30) days after such termination; and

(C)
sublicensee agrees in writing to be bound directly to Licensee as licensee under
the intellectual property sublicensed under such sublicense.

(c)
Right of Reference or Use.

(i)
Licensee hereby grants to Licensor a Right of Reference or Use in all Regulatory
Approvals and Regulatory Documentation (for purposes of this Section 2.5(c),
“Licensee Regulatory Approvals and Regulatory Documentation”) relating to the
Compound and any Products in respect of which Licensee is the sponsor for
purposes of:

(A)
Licensor’s Development, Commercialization, or Manufacture of Products outside
the Territory and

(B)
Licensor’s Development, Commercialization, or Manufacture of Products for any
Indications inside the Territory in the event that Licensor engages in any such
Development, Commercialization, or Manufacture of Products in the Territory for
such Indications in accordance with Section 2.6, Section 6.3, and/or Article 14,
or otherwise under the terms and conditions of this Agreement.

(ii)
The Parties agree that prior to any exercise by Licensor of the Right of
Reference or Use granted by Licensee to Licensor under Section 2.5(c)(i), the
Parties will mutually agree upon the amount and timing of one or more payments
by Licensor to Licensee as consideration to Licensee for the grant of such Right
of Reference or Use, which such payments shall be fair and reasonable in respect
of the expenditures that Licensee incurs to obtain such Regulatory Approvals and
Regulatory Documents and only payable in the event that such Regulatory
Approvals and/or Regulatory Documents are referenced or used by Licensor to
support a Regulatory Approval of the Product that is granted by the applicable
Regulatory Authority.

(iii)
The Parties agree that for purposes of Section 2.5(c)(ii),

(A)
[***]; and

(B)
to the extent Licensor licenses or sublicenses the Commercialization of any
Products pursuant to any arrangement that becomes effective following the first
anniversary of the Effective Date and in respect of which the applicable
Regulatory Approval has been supported at least in part by any Regulatory
Approvals or Regulatory Documents of Licensee that are referenced or used as
contemplated by this Section 2.5(c), payments of such consideration in respect
of any Calendar Quarter will not exceed more than [***] percent ([***]%) of



21


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


the consideration received by Licensor from any sublicensee of Licensor in
respect of such Commercialization.
2.6
Right of First Negotiation. Licensee covenants and agrees that if at any time
during the Royalty Term with respect to any country in the Territory, Licensee
decides to seek to negotiate an agreement with any Third Party relating to the
Commercialization of Generic Products in such country by such Third Party,
Licensee will not enter into any such negotiations with any such Third Party
before providing Licensor prior written notice thereof, whereupon Licensor will,
upon written notice to Licensee within thirty (30) days after the receipt of
such notice from Licensee, have the right to enter into good faith, exclusive
negotiations with Licensee with respect to Licensor obtaining the right to so
Commercialize in such country Generic Products, and further provided that as a
condition to Licensee agreeing to grant Licensor any rights to so Commercialize
any Generic Products for any Indications in any country in the Territory,
Licensor must demonstrate that Licensor possesses or otherwise has access to the
resources required to so Commercialize any such Generic Products and Licensor
agrees not to otherwise Commercialize any Generic Products in the Territory.
Notwithstanding anything to the contrary set forth herein, Licensee has the
right to Develop and Commercialize Generic Products in any country in the
Territory and the TRxs in respect of such Commercialization of Generic Products
by Licensee will be included in TRxs of Generic Products for purposes of the
definition of Royalty Term, provided that if Licensee Launches any such Generic
Product prior to the Launch of a Generic Product in any country in the Territory
prior to the Launch in such country of a Generic Product by a Third Party, then
Licensee must obtain the written consent of Licensor prior to such Launch.

With respect to Products, Licensor from time to time may notify and demonstrate
to Licensee that Licensor possesses or has access to the resources required for
performing Commercialization Activities in respect of such Products in the
Territory. Licensee agrees that upon demonstration that Licensor possesses or
has access to such resources, Licensee will in good faith consider Licensor to
perform such Commercialization Activities prior to negotiating an agreement with
a Third Party related to such Commercialization Activities.
2.7
No Implied Rights or Licenses. No Party grants to the other Parties any rights
or licenses in or to any intellectual property right or regulatory right whether
by implication, estoppel, or otherwise, except to the extent expressly provided
in this Agreement. Nothing in this Agreement shall in any manner limit the
activities of Licensor or its Affiliates with respect to the Product outside the
Territory.

3.
JOINT STEERING COMMITTEE AND ALLIANCE MANAGERS.

3.1
Generally.

(a)
Joint Steering Committee. Licensor and Licensee shall form the Joint Steering
Committee. The JSC will have only such powers as are specifically delegated to
it in this Agreement, and such powers shall be subject to the terms and
conditions set forth in this Agreement.

(b)
JSC Subcommittees. The JSC is hereby authorized to appoint one or more JSC
Subcommittees to which the JSC may assign responsibility for specific matters
(including, without limitation, matters arising with respect to Development,
Commercialization, and Manufacturing. Each JSC Subcommittee will have only such
powers as are specifically delegated to it by the JSC, and the delegation of any
such



22


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


powers to any JSC Subcommittee shall be subject to the terms and conditions set
forth in this Agreement.
(c)
Limitation of Power of JSC and JSC Subcommittees. Without limiting the
generality of Sections 3(a) and 3(b), neither the JSC nor any JSC Subcommittee
shall have any power to amend this Agreement or bind or incur liability on
behalf of either Party without such Party’s express prior written authorization.

(d)
Compliance with JSC and JSC Subcommittee Decisions. Each Party will comply with
the decisions of the JSC and any JSC Subcommittee to the extent such decisions
arise from the JSC or such JSC Subcommittee, as applicable, carrying out its
powers and responsibilities as set forth in this Agreement and not otherwise
inconsistent with the terms and conditions of this Agreement. Notwithstanding
the foregoing, and is expressly set forth herein, Licensee shall have the sole
and absolute right and discretion to decide matters related to the
Commercialization, Manufacturing, or Development of the Product.

3.2
Membership and Governance of JSC and JSC Subcommittees.

(a)
Membership.

(i)
The JSC will be comprised of six (6) members who, except as otherwise provided
in clause (iii) of this Section 3.2(a), are employees of the Parties (each a
“JSC Member”), with three (3) JSC Members designated by Licensor and three (3)
JSC Members designated by Licensee.

(ii)
Each JSC Subcommittee will be comprised of the total number of members (each a
“JSC Subcommittee Member”) as is designated by the JSC in forming such JSC
Subcommittee, with the number of JSC Subcommittee Members appointed to such JSC
Subcommittee from each Party to be designated by the JSC in forming such JSC
Subcommittee. In determining the number of JSC Subcommittee Members to serve on
any JSC Subcommittee formed by the JSC, the JSC will provide that the number of
such JSC Subcommittee Members to be designated by each Party will be reasonable
with respect to the experience and expertise of the human resources of each such
Party in respect of the matters for which such JSC Subcommittee is responsible.

(iii)
Each of Licensor and Licensee, upon prior written notice to the other Party, may
(i) replace each person such Party has designated as a JSC Member or a JSC
Subcommittee Member for any reason at any time, upon prior written notice to the
other Party, (ii) designate a substitute for each person such Party has
designated as a JSC Member or JSC Subcommittee Member, and (iii) appoint
non-employees of such Party as JSC Members and JSC Subcommittee Members only
upon the prior consent and approval of the other Party.

(b)
Decision-Making. While the JSC and each JSC Subcommittee will seek to decide
matters under their respective consideration by consensus of all of its members,
Licensee reserves the right to decide each such matter in its sole and absolute
discretion.

(c)
Meetings. The JSC and each JSC Subcommittee will meet as agreed upon by the JSC
Members or the applicable JSC Subcommittee Members, respectively, in person or
by teleconference or video-teleconference; provided that the first meeting of
the JSC



23


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Committee or such JSC Subcommittee, as applicable, will be within ninety (90)
days after the Effective Date.
(d)
Observers. Except for matters in respect of which the JSC or any JSC
Subcommittee needs to meet in executive session, the meetings of the JSC and any
JSC Subcommittee may be attended by non-Member observers at the invitation of an
executive officer of either Party (the “Inviting Party”), provided that (i) the
Inviting Party provides reasonable prior notice of such invitation to the other
Party, (ii) the other Party has consented to such invitation in advance of the
applicable meeting, which such consent shall not be unreasonably withheld,
delayed or conditioned and (iii) any such observer has agreed in writing to
obligations to safeguard the confidentiality and restrictions on use of
Confidential Information that are no less restrictive than the obligations in
Section 13.2.

(e)
Chairperson.

(i)
Of JSC. At the first meeting of the JSC following the Effective Date and at the
first meeting of the JSC in each calendar year beginning after the Effective
Date, the JSC Members will select a chairperson to serve until such person’s
successor has been designated in accordance herewith. The chairperson of the JSC
shall rotate annually between JSC Members designated by Licensor and those
designated by Licensee. The first chairperson of the JSC shall be selected from
the JSC Members designated by the Licensee.

(ii)
Of Each JSC Subcommittee. Each JSC Subcommittee shall have a chairperson
appointed in accordance with the directions of the JSC in establishing such JSC
Subcommittee.

(f)
Secretary.

(i)
Of JSC. The chairperson of the JSC shall designate a secretary of the JSC who
will be responsible for calling meetings, preparing and circulating an agenda in
advance of each meeting, and preparing and circulating minutes within thirty
(30) days after each meeting of such committee setting forth, among other
things, a description, in reasonable detail, of the discussions at the meeting
and a list of any actions, decisions or determinations approved by the JSC. Such
minutes shall be effective only after being approved by both Parties. Definitive
minutes of all committee meetings shall be finalized no later than sixty (60)
days after the meeting to which the minutes pertain.

(ii)
Of Each JSC Subcommittee. Each JSC Subcommittee shall have a secretary appointed
in accordance with the directions of the JSC in establishing such JSC
Subcommittee.

(g)
Term of JSC and JSC Subcommittees.

(i)
The JSC shall continue to exist for the Term of this Agreement or upon its
termination upon mutual agreement of the Parties.

(ii)
Each JSC Subcommittee shall continue to exist for the term to be set forth by
the JSC in establishing such JSC Subcommittee, but in no event for a period
extending beyond the Term of this Agreement



24


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(h)
Alliance Managers.

(i)
Each of Licensor and Licensee shall appoint an Alliance Manager, who shall be an
individual authorized to act as such Party’s point of contact for communications
between and among the Parties relating to the Commercialization, Manufacturing
and Supply, and any Development Activities contemplated by this Agreement. Each
Party may change its designated Alliance Manager from time to time upon written
notice to the other Party. The Alliance Manager of a Party may designate a
substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.

(ii)
Each Alliance Manager shall be charged with creating and maintaining a
collaborative work environment between and among the Parties and within the JSC
and each JSC Subcommittee.

(iii)
Each Alliance Manager will also: (i) be the point of first referral in all
matters of conflict resolution; (ii) identify and bring disputes to the
attention of the JSC or the relevant JSC Subcommittee, as applicable, in a
timely manner; (iii) plan and coordinate cooperative efforts and internal and
external communications; and (iv) take responsibility for ensuring that
governance activities, such as the conduct of required JSC and JSC Subcommittee
meetings and production of meeting minutes occur as set forth in this Agreement,
and that relevant action items resulting from such meetings are appropriately
carried out or otherwise addressed

(i)
Dispute Resolution.

(i)
In the event that any dispute arises with respect to matters falling within the
scope of the role and the powers and responsibilities of the JSC or any JSC
Subcommittee as set forth in or contemplated by this Article 3 or elsewhere in
this Agreement, then either Licensor or Licensee or any of the Members of such
Committee may notify the Alliance Managers of such disputed matter.

(ii)
The Alliance Managers shall discuss in good faith any such disputed matter
referred to them in accordance with Section 3.2(i)(i). If the Alliance Managers
are unable to resolve any such matter, either Licensor or Licensee may refer the
matter to the Chief Executive Officer or President of Licensor and the Chief
Executive Officer, President, or an Executive Vice President of Licensee, which
such two individuals shall meet at an agreed location or by telephone to resolve
the matter within twenty (20) days after the meeting at which such matter arose.

(iii)
If such two officers of the Parties are unable to resolve the disputed matter so
referred to them in accordance with Section 3.2(i)(ii) within an additional
thirty (30) day period, then the following procedures shall apply:

(A)
in the case of matters with respect to which Licensee is authorized hereunder to
decide in its sole and absolute discretion, including, without limitation, any
Commercialization or Manufacturing and Supply matter, Licensee shall have final
decision-making rights with respect thereto and shall promptly provide written
notice to Licensor of its final position regarding such matter and Licensor will
comply with the position taken by Licensee on such matter unless compliance with
such position would result in the incurrence of a direct material financial
expenditure or imposition of some other non-financial



25


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


burdensome obligation upon Licensor that would be greater than would have been
the case absent compliance with such position, which in such case shall be
referred for dispute resolution under Section 15.8 and
(B)
in the case of matters with respect to which Licensee is not authorized
hereunder to decide such matters in its sole and absolute discretion, such
matters shall be referred for dispute resolution under Section 15.8.

3.3
Committee Oversight of Commercialization Activities.

(a)
Role. The JSC and any JSC Subcommittee established for the purpose of oversight
of Commercialization Activities, will monitor, assess, and make recommendations
to Licensee in respect of the Commercialization of the Product contemplated in
Article 4 of this Agreement.

(b)
Powers and Responsibilities. With respect to Product Commercialization
Activities, the powers and responsibilities of the JSC and any JSC Subcommittee
established for the purpose of oversight of such Commercialization Activities
are limited to the matters set forth in this Section 3.3 and Article 4. Neither
the JSC nor any JSC Subcommittee shall have the power to amend, modify, or waive
compliance with this Agreement with respect to Commercialization Activities
required to be undertaken by Licensee under this Agreement, including, without
limitation, the Commercialization Plans for the Product and any Indications.
Notwithstanding the foregoing, Licensee reserves the right to decide each such
Commercialization matter in its sole and absolute discretion, including amending
or modifying any Commercialization Plan.

(c)
Annual Review of Commercialization Plan. On an annual basis, beginning in the
first full Calendar Year following the Effective Date, no later than sixty (60)
days before the end of such Calendar Year, the JSC or any JSC Subcommittee
responsible for oversight of Commercialization Activities will review, analyze,
and comment on the Annual Commercialization Plan then in effect and any
revisions thereto proposed by Licensee or Licensor, which such review, analysis,
and comment will include, without limitation:

(i)
an assessment of whether the Commercialization Activities contemplated by the
Annual Commercialization Plan for the then current Calendar Year have been
successfully undertaken and have achieved or are achieving the strategic
objectives set forth in the Commercialization Plan;

(ii)
an assessment of whether the strategic objectives set forth in the Annual
Commercialization Plan, together with any revisions then proposed by Licensee or
Licensor, continue to reflect the best interests of the Parties;

(iii)
the submission to Licensee of any recommended revisions to the Annual
Commercialization Plan then in effect and any revisions then proposed by
Licensee or Licensor, in order to reflect the aforementioned assessments.

(d)
Regulatory Exclusivity. The JSC and any JSC Subcommittee responsible for
oversight of Commercialization Activities shall monitor the process of applying
for and securing Regulatory Exclusivity that may be available under the
applicable Law of countries in the Territory, including, without limitation, any
data or market exclusivity periods such as those periods listed in the FDA’s
Orange Book. Each of Licensor and Licensee shall use Commercially Reasonable
Efforts to cooperate with each other and to take such reasonable actions to
obtain such Regulatory Exclusivity in each country in the Territory.



26


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


3.4
Oversight of Manufacturing and Supply Activities.

(a)
Role. The JSC and any JSC Subcommittee responsible for oversight of
Manufacturing and Supply Activities will monitor, assess, and make
recommendations to Licensee in respect of the manufacture and supply of the
Product as contemplated in Article 5 for purposes of Commercializing the Product
for any Indications that are the subject of Regulatory Approvals and any
Development Activities in respect of the Product for the PNE Indication, any
Additional Indications and the Nocturia Indication throughout the Territory.

(b)
Powers and Responsibilities. With respect to Product Manufacturing Activities,
the powers and responsibilities of the JSC and any JSC Subcommittee responsible
for oversight of such Manufacturing Activities are limited to the matters set
forth in this Section 3.4 and Article 5. Neither the JSC nor any JSC
Subcommittee shall have the power to amend, modify or waive compliance with this
Agreement with respect to Manufacturing Activities required to be undertaken by
Licensee under this Agreement, including, without limitation, the Manufacturing
and Supply Plan for the Product. Notwithstanding the foregoing, Licensee
reserves the right to decide each such manufacturing and supply matter in its
sole and absolute discretion, including amending or modifying any Manufacturing
and Supply Plan.

(c)
Annual Review of Manufacturing and Supply Plan. On an annual basis, beginning in
the first full Calendar Year following the Effective Date, no later than sixty
(60) days before the end of such Calendar Year, the JSC or any JSC Subcommittee
responsible for oversight of Manufacturing Activities will review, analyze, and
comment on the Manufacturing and Supply Plan then in effect, and any revisions
thereto proposed by Licensee or Licensor, which such review, analysis, and
comment will include, without limitation:

(i)
an assessment of whether the Manufacturing Activities contemplated by the
Manufacturing and Supply Plan for the then current Calendar Year have been
successfully undertaken and have achieved or are achieving the strategic
objectives set forth in the Manufacturing and Supply Plan; and

(ii)
an assessment of whether the strategic objectives set forth in the Manufacturing
and Supply Plan, together with any revisions then proposed by Licensee or
Licensor, continue to reflect the best interests of the Parties.

3.5
Oversight of Development Activities.

(a)
Role. The JSC and any JSC Subcommittee responsible for oversight of any
Development Activities contemplated in Article 6 of this Agreement will monitor
such Development Activities. In this role the JSC or such JSC Subcommittee, as
applicable, will (i) assist Licensee in overseeing any Development of, Clinical
Studies for, and preparation and submission of Regulatory Documentation for
obtaining Regulatory Approval of the Product contemplated by any Development
Plan, including, without limitation, review of any relevant Regulatory Documents
and Regulatory Documentation and (ii) provide a forum for sharing advice,
progress, and results and documents, including, without limitation, relevant
Clinical Study designs, protocols, study reports, and any other material
information with respect to any such Development Activities.



27


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(b)
Powers and Responsibilities. With respect to any Product Development Activities,
the powers and responsibilities of the JSC and any JSC Subcommittee responsible
for oversight of such Development Activities are limited to the matters set
forth in this Section 3.5 and Article 6. Neither the JSC nor any JSC
Subcommittee shall have the power to amend, modify or waive compliance with this
Agreement with respect to Development Activities, including, without limitation,
any Development Plan in effect from time to time. Notwithstanding the foregoing,
Licensee reserves the right to decide each such Development matter in its sole
and absolute discretion, including amending or modifying any Development Plan.

(c)
Annual Review of Development Plan. If Licensee determines to engage in any
Product Development Activities in accordance with Article 6, on an annual basis,
beginning in the first full Calendar Year following the Effective Date, no later
than sixty (60) days before the end of such Calendar Year, the JSC and any JSC
Committee responsible for oversight of Development Activities that Licensee may
so determine to undertake in accordance with Article 6 will review, analyze, and
comment on the Development Plan then in effect, and any revisions thereto
proposed by Licensee or Licensor, which such review, analysis, and comment will
include, without limitation:

(A)
an assessment of whether the Development Activities contemplated by the
Development Plan for the then current Calendar Year have been successfully
undertaken and have achieved or are achieving the strategic objectives set forth
in the Development Plan;

(B)
an assessment of whether the strategic objectives set forth in the Development
Plan, together with any revisions then proposed by Licensee or Licensor,
continue to reflect the best interests of the Parties;

(C)
the submission to Licensee of any recommended revisions to the Development Plan
then in effect and any revisions then proposed by Licensee or Licensor, in order
to reflect the aforementioned assessments.

4.
COMMERCIALIZATION.

4.1
Preparation and Scope of Commercialization Plan.

(a)
Preparation. Licensee agrees to prepare and provide to Licensor within one
hundred twenty (120) days immediately following the Effective Date the initial
Commercialization Plan.

(b)
Scope. The Commercialization Plan for the Product in respect of the Nocturia
Indication, PNE Indication and any Additional Indication will consist of a
Pre-Launch Commercialization Plan, an Annual Commercialization Plan, and, in
respect of the initial three-year period following the Effective Date, the
three-year Commercialization Plan described below.

4.2
Timing of Product Launches. The initial Commercialization Plan will set forth
the timing of the Launch of the Product in the United States for the Nocturia
Indication. To the extent, Licensee or any sublicensee intends in accordance
with Article 6 to engage in any Development Activities in order to (a)
Commercialize the Product for the Nocturia Indication in Canada, the
Commercialization Plan then in effect will be amended to include such
Commercialization at such time and (b) Commercialize any Product for the PNE
Indication and any Additional



28


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Indication in either country in the Territory, the Commercialization Plan then
in effect will be amended to include such Commercialization at such time.
4.3
Diligent Commercialization of the Product in the Territory.

(a)
Licensee covenants that at all times during the Term of this Agreement it will
use Commercially Reasonable Efforts to Commercialize the Product in each country
in the Territory, including, without limitation, the making and implementation
of decisions and allocation of Licensee’s resources for the purpose of achieving
the objectives set forth in the Commercialization Plan, which such objectives
will include, without limitation, the placement of the Product in First Position
in all Detailing of the Product with the Sales Representatives for the Product
for the First Position Period achieving the timing and geographic extent of
Detailing of the Product set forth in the Commercialization Plan, and the
continued optimization of such Detailing to maximize Net Sales of the Product.
Failure by Licensee to use Commercially Reasonable Efforts to Commercialize the
Product will be deemed to be a material breach of this Agreement for purposes of
Section 14.3.

(b)
The term “First Position Period” means the four (4) year period commencing upon
the Launch of the Product in the United States; provided, however, that if
Licensee has not been the subject of a Change of Control prior to the end of
such four-year period, the First Position Period shall be extended to the
earlier of (x) the fifth (5th) anniversary of the commencement thereof and
(y) any such Change of Control; and further, provided, however, that if any such
Change of Control occurs prior to the fourth (4th) anniversary of the
commencement of the First Position Period, then the party surviving such Change
of Control will be obligated to continue Detailing of the Product in First
Position until such fourth (4th) anniversary and Licensee will use Commercially
Reasonable Efforts to obtain the agreement of the party surviving such Change of
Control to continue Detailing of the Product in First Position until the fifth
(5th) anniversary of the commencement of the First Position Period, and if such
Change of Control occurs after the fourth (4th) anniversary of such commencement
of the First Position Period but before the fifth (5th) such anniversary, then
Licensee will use Commercially Reasonable Efforts to obtain the agreement of the
party surviving such Change of Control to continue Detailing of the Product in
First Position until such fifth (5th) anniversary.

4.4
Commercialization Plan and Budgets, Generally.

(a)
In General. Subject to the terms of this Agreement, the preparation of the
Commercial Plan and any and all updates, revisions, amendments, and the like
thereof will be the responsibility of Licensee, and Licensee will bear the
expense of the preparation of the initial Commercial Plan and any and all
updates, revisions, amendments and the like thereof. The Commercialization Plan
for the Product for each Indication for which Regulatory Approval is obtained in
each country in the Territory will include the following:

(i)
prior to the Launch of a Product, a detailed Pre-Launch Commercialization Plan
covering the period from the date such pre-Launch Commercialization Plan as
approved by the JSC or the JSC Subcommittee responsible for oversight of
Commercialization and adopted by Licensee (generally, upon commencement of the
first Phase 3 Clinical Studies in respect of such combination through the end of
the second (2nd) full Calendar Year following Launch of the Product for such
Indication in such country (the “Pre-Launch Commercialization Plan”), provided
that the Pre-



29


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Launch Commercialization Plan for the Product for the Nocturia Indication for
the United States is set forth in the Commercialization Plan in Exhibit 4.4 to
be attached hereto following its preparation and adoption in accordance with the
provisions of this Agreement);
(ii)
an annual Commercialization plan and budget for such Product (the “Annual
Commercialization Plan”) for each full Calendar Year following the end of the
period of time covered in the Pre-Launch Commercialization Plan for such
Product, each of which such annual Commercialization Plans shall be reviewed and
analyzed by the JSC (or the JSC Subcommittee responsible for oversight of
Commercialization) in accordance with Section 3.3(c)(ii);

(iii)
a three-year Commercialization plan and budget (the “Long-Term Commercialization
Plan”) that sets forth the Branding Strategy for the Product for the initial
three year period, the anticipated Commercialization programs and funding
requirements for the Commercialization of the Product for such combination
during such three-year period, and anticipated gross sales and Net Sales of the
Product during each quarter in such three-year period, and which such Long-Term
Commercialization Plan will be used to guide the formulation of the applicable
Pre-Launch Commercialization Plan and the Annual Commercialization Plan for such
Product.

(b)
Content of Commercialization Plan, More Specifically. The Commercialization Plan
will specify in detail the content of the Commercialization Activities
contemplated hereby.

(c)
Preparation of Serenity Trademark Standards. As part of the preparation of the
initial Commercialization Plan, Licensee will prepare a proposed set of Serenity
Trademark Standards for review and approval by the JSC (or the JSC Subcommittee
responsible for Commercialization matters) in accordance with Section 3.3(b).

4.5
Annual Commercialization and Pre-Launch Commercialization Plans.

(a)
Interim Updating Annual Commercialization Plan. Each Annual Commercialization
Plan shall be updated by Licensee as frequently as needed during a Calendar Year
to take into account developments in the Commercialization of the Product for
the applicable Indication and country.

(b)
Pricing and Reimbursement Approvals.

(i)
Where pricing and reimbursement approvals are required for Commercialization of
the Product in any country in the Territory, Licensee, will be responsible for
obtaining such approvals in a timely manner, and shall consider in good faith
any suggestions and comments from or on behalf of Licensor with respect thereto.

(ii)
As part of its responsibility for oversight of Commercialization Activities, the
JSC and any JSC Subcommittee responsible for oversight of Commercialization
Activities shall review and comment on matters relating to pricing and
reimbursement approvals in respect of the Product. Such review shall include
review of any materials, presentations, documents, agendas, and other relevant
information to be presented or followed in meetings and communications with
Regulatory Authorities and third party payors to the extent the timing of such



30


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


meetings and communications reasonably allows for such review and the outcome of
any such meetings.
(iii)
Following any meetings or material communications with Regulatory Authorities
and third party payors relating to pricing and reimbursement approvals, Licensee
will provide to the members of the JSC or any JSC Subcommittee responsible for
oversight of Commercialization Activities, copies of any materials,
presentations, documents, agendas, and other relevant information to be
presented or followed at such meetings, to the extent not previously provided to
the members of the JSC or such JSC Subcommittee pursuant to clause (ii) of this
Section 4.5(b), and a summary of the outcome of such meetings.

4.6
Sales Training.

As specified in the Commercialization Plan and in accordance with dates
specified therein, Licensee, at its expense, will develop a sales training plan
and sales training materials for the Product for the Nocturia Indication in the
United States and, if Licensee determines to Develop, directly or indirectly
through a sublicensee, the Product for the Nocturia Indication in Canada, a
sales training plan and sales training materials therefor. The JSC or the JSC
Subcommittee responsible for oversight of Commercialization Activities, as
applicable, will review such training materials and make recommendations for any
revisions and updates thereto as the JSC or such JSC Subcommittee, as
applicable, may deem appropriate. Thereafter, Licensee, at its expense, will
train its Sales Representatives in accordance with such sales training plan and
sales training materials in sufficient time to ensure that the Sales
Representatives are fully trained prior to the date specified in the
Commercialization Plan for the Launch of the Product for the Nocturia Indication
in the United States and, if applicable, Canada.
4.7
Advertising and Promotional Materials and Promotional Policies.

(a)
Tools, Materials, and Samples.

(i)
Licensee, at its expense, and in accordance with the Commercialization Plan,
will develop all advertising and promotional tools and materials relating to the
Commercialization of the Product in the Territory.

(ii)
The JSC or the JSC Subcommittee responsible for oversight of Commercialization
Activities shall monitor Licensee’s use of such tools and materials.

(b)
Use of Promotional Materials by Sales Representatives. Licensee agrees that:

(i)
it will instruct its Sales Representatives to use, and will use Commercially
Reasonable Efforts to train and monitor its Sales Representatives to ensure that
such Sales Representatives use, only promotional materials, the Product Samples,
and literature approved for use under this Section 4.6 for the promotion of the
Product in the Territory;

(ii)
any promotional material, promotional literature, and the Product Samples
supplied to it shall not be misbranded, changed, altered or adulterated by it or
any of its agents in any way prior to their distribution or use by such Party or
its Sales Representatives; and

(iii)
it will instruct its Sales Representatives to do, and will use Commercially
Reasonable Efforts to train its Sales Representatives to do, and will establish



31


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


appropriate internal systems, policies and procedures for the monitoring of its
Sales Representatives with the goal of ensuring that such personnel do, the
following:
(A)
limit claims of efficacy and safety for the Product to those that are
(1) consistent with approved promotional claims in, and not add, delete or
modify claims of efficacy and safety in the promotion of the Product in any
respect from those claims of efficacy and safety that are contained in, the then
effective Pre-Launch Commercialization Plan and Annual Commercialization Plans
and Budgets, (2) consistent with Applicable Law, and (C) consistent with the
Product labeling approved by the FDA and other Regulatory Authorities;

(B)
(1) refrain from making any changes in promotional materials and literature
provided in accordance with this Section 4.6, and (2) use promotional materials,
literature, and Samples within the Territory only in a manner that is consistent
with (I) the then effective Pre-Launch Commercialization Plan and Annual
Commercialization Plans and Budgets, (II) applicable Law and (III) the Product
labeling approved by the FDA or other applicable Regulatory Authorities; (3)
promote the Product in compliance with applicable legal and professional
standards that are generally accepted by the pharmaceutical industry in the
applicable market, such as the FDA Guidance for Industry-Supported Scientific
and Educational Activities; the Pharmaceutical Research and Manufacturers of
America Code on Interactions with Healthcare Professionals; the Office of
Inspector General Compliance Program Guidance for Pharmaceutical Manufacturers;
the Accreditation Council for Continuing Medical Education Standards for
Commercial Support of Continuing Medical Education; the American Medical
Association Gifts to Physicians From Industry Guidelines; the Pharmaceutical
Marketing Research Group Guidelines on market research activities; the
Prescription Drug Marketing Act of 1987, as amended, and the rules, regulations
and guidelines promulgated thereunder; federal, state and local agencies and all
“fraud and abuse”, and consumer protection and false claims statutes and
regulations, including the Medicare and State Health Programs Anti- Kickback Law
(42 USC Sec 1320a-7b(b)) and the “Safe Harbor Regulations” which are found at 42
CFR Sec 1001_952 et seq.; the U.S. Foreign Corrupt Practices Act (and foreign
equivalents); the U.S. Physician Payments Sunshine Act of 2010; and, to the
extent not inconsistent with the foregoing, such Party’s policies communicated
in writing to its Sales Representatives in accordance with this Article 4; and
(4) not to, directly or indirectly, pay, promise to pay, or authorize the
payment of any money, or give, promise to give, or authorize the giving of
anything of value to any official or employee of any government, or of any
agency or instrumentality of any government, or to any political party, or
official thereof, or to any candidate for political office (including any party,
official, or candidate) for the purpose of promoting the sale or improper use of
the Product.

(c)
Detailing.

(i)
Licensee will use Commercially Reasonable Efforts to Detail the Product in
accordance with the Commercialization Plan.



32


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(ii)
All written, electronic and visual communications provided by Licensee to its
Sales Representatives Detailing the Product regarding Product strategy,
positioning, Regulatory Approval, or selling messages for use by such personnel
in Detailing the Product will be subject to being monitored by the JSC or the
JSC Subcommittee responsible for oversight of Commercialization.

(d)
Medical Education Activities. Funding for Medical Education Activities for the
Product in the Territory will be set forth in the applicable Annual
Commercialization Plan.

(e)
Direct-to-Consumer Advertising. In each country in the Territory, Licensee will
observe any and all Applicable Law relating to direct-to-consumer advertising
for the Product in such country.

(f)
Obligations in Respect of Product Samples.

(i)
Licensee will: (i) maintain an investigation, corrective and preventive action
program for the handling of Product Samples in accordance with its internal
policies and procedures; (ii) maintain monitoring and auditing programs capable
of detecting losses, potential diversion and falsification of records related to
Product Samples; (iii) implement processes for the inventory, distribution
reconciliation and storage of Product Samples; (iv) review with the JSC its
practices with respect to its contacts and communications with Regulatory
Authorities with respect to matters relating to the Product Samples; and (v)
administer the Product Samples program described in any applicable Annual
Commercialization Plan in accordance with such standard operating procedures for
product sampling that comply with “best practices” in the pharmaceutical
industry.

(ii)
Licensee will be responsible for compliance with Applicable Law with respect to
its Product Samples program.

4.8
Sales and Distribution. Licensee will be responsible for warehousing and
distributing in the Territory the Product and will perform related distribution
activities. Licensee will also be solely responsible for handling all returns,
recalls (in accordance with Section 4.11), order processing, invoicing and
collection, distribution and inventory and receivables.

4.9
Sales Representatives.

The following provisions shall apply to each Party’s Sales Representatives in
the Territory:
(a)
Licensee will use Commercially Reasonable Efforts to ensure that it has the
appropriate number of Sales Representatives and managers to Commercialize the
Product.

(b)
Except as otherwise provided in this Article 4, Licensee’s Sales Representatives
will be full-time employees of Licensee or its Affiliates or an individual
acting as an independent contractor as permitted below.

(c)
Licensee may engage individuals as independent contractors to provide the
Details to be provided by it in a country in the Territory and may use such
independent contractors as Sales Representatives for the Product in a country in
the Territory. Licensee will inform the JSC or any JSC Subcommittee responsible
for oversight of Commercialization Activities of the extent to which Licensee
engages such independent contractors for purposes of Detailing.



33


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(d)
Licensee will be responsible for the compliance by its independent contractors
engaged pursuant to this section with applicable terms and conditions of this
Agreement and shall be jointly and severally liable with any independent
contractors who serve as Licensee’s Sales Representatives for any breach of this
Agreement or failure by independent contractors to perform such delegated duties
(as well as for any breach by such independent contractors of its agreement with
Licensee), and shall use Commercially Reasonable Efforts to cause such
independent contractor to perform his, her or its services as a Sales
Representative in compliance with the provisions of this Agreement. All
compensation, reimbursement of costs and other payments to be made to any of
such independent contractors shall be solely a matter between Licensee and such
independent contractor.

(e)
Licensee may from time to time use part-time employee Sales Representatives to
sell the Product on behalf of Licensee in a country to the extent that such use
is consistent with Licensee’s practice in such country with respect to the
majority of its other pharmaceutical products.

(f)
Licensee will use Commercially Reasonable Efforts to provide full training (both
general and Product-specific training) to its Sales Representatives, to deploy
such number of Sales Representatives as may be necessary to fulfill its duties
to Commercialize the Product and, consistent with its normal business practices,
to minimize turnover of its Sales Representatives Detailing the Product and to
cause its Sales Representatives to adhere to the sales call plan included in the
Annual Commercialization Plan. Licensee will establish reasonable qualifications
and experience levels (measured in years of experience selling or promoting
ethical pharmaceutical products to health care professionals with actual
prescribing authority) for Sales Representatives, and Licensee will use
Commercially Reasonable Efforts to provide Sales Representatives that meet such
qualifications and experience levels. Unless the JSC establishes a different
time, within forty-five (45) days after the end of each Year, Licensee will
provide Licensor and the JSC with a report with respect to the number of its
Sales Representatives assigned to the promotion of the Product and the length of
time each such Sales Representative has been assigned to the promotion of the
Product to the extent not previously provided to the JSC.

(g)
In the event that information comes to Licensor’s attention that provides it a
reasonable basis to believe that Licensee’s Sales Representatives may have (i)
violated any Applicable Law, or (ii) failed to provide satisfactory service or
to comply with this Agreement, Licensor will have the right to request that
Licensee immediately assess the performance of such individual, and to exercise
any other rights or remedies available to Licensor under this Agreement, at law
or in equity. Licensee will promptly use Commercially Reasonable Efforts to
evaluate and resolve such issue in accordance with its policies or as it may
otherwise deem appropriate, will (to the extent permitted by Applicable Law)
keep Licensor informed of the progress of, and information learned during, its
evaluation, and within fifteen (15) Business Days after Licensor first brought
such information to Licensee’s attention will provide Licensor, to the extent
possible in compliance with Applicable Law, with a reasonably detailed written
report summarizing any steps taken toward resolution of the matter.

(h)
Licensee will comply with all Applicable Laws, rules and regulations applicable
to the hiring, employment, and discharge of its Sales Representatives and its
employees involved in marketing and promoting the Product. Licensee represents
to Licensor that



34


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Licensee is an equal opportunity employer and does not discriminate against any
person because of race, color, creed, age, sex, or national origin.
(i)
Licensee will be responsible for any failure of its Sales Representatives or
employees to comply with the terms of this Agreement.

(j)
Licensee will be solely responsible and liable for all probationary and
termination actions taken by it with respect to its Sales Representatives, as
well as for the formulation, content, and for the dissemination (including
content) of all employment policies and rules (including written probationary
and termination policies) applicable to its Sales Representatives.

(k)
Licensee shall in its sole discretion have the right to determine the
configuration of its sales force(s) including, the geographical assignments of
its Sales Representatives.

4.10
Incentive Plans for Sales Representatives. Licensee, in its sole discretion,
will establish and implement a target bonus or sales incentive program
whereunder Licensee’s Sales Representatives are compensated for their efforts
with respect to the Product in a manner consistent with such Party’s other
programs for similar products (and taking into consideration the commercial life
cycle of the Product). All such programs shall be in compliance with all
Applicable Law.

4.11
Product Claims. Licensee will not, and will cause each of its Sublicensees,
contractors, and other agents not to, make any medical or promotional claim for
the Product beyond the scope of the relevant Regulatory Approvals then in effect
for the Product; provided, that Licensee may, subject to Section 13.7,
distribute any information concerning the Product or its use, including
scientific articles, reference publications and healthcare economic information,
in accordance with Applicable Law.

4.12
Recalls and Withdrawals.

(a)
Following consultation between Licensee and Licensor (or its designee), Licensee
shall have final decision-making authority with respect to any recall or
withdrawal of the Product from any market.

(b)
The costs of any such recall or withdrawal will be borne by Licensee.

(c)
In the event of any recall or withdrawal, Licensee shall implement any necessary
action, with assistance from Licensor as reasonably requested by Licensee.

5.
MANUFACTURE AND SUPPLY OF PRODUCTS.

5.1
Manufacture and Supply of the Product, Generally. Licensee will be responsible
for the manufacture and supply of the Product for Commercialization and any
Development.

5.2
Scope of Manufacturing and Supply Plan. In accordance with Article 5, the
Manufacturing and Supply Plan for the Product in respect of the Nocturia
Indication, the PNE Indication and any Additional Indication will address
manufacturing and supply requirements for both the Commercialization Activities
and any Development Activities contemplated by this Agreement.

5.3
Existing Inventory. Upon request of the Licensee, Licensor agrees to sell to
Licensee at Licensor’s cost, any and all inventory of Product, both in bulk drug
and finished product form, existing as of the Effective Date. Licensee will make
payment for any such inventory of Product requested by Licensee in two equal
installments each at the time Licensee makes it first and second royalty
payments to Licensee, respectively, in accordance with Article 8.



35


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


5.4
Manufacturing for Licensor. Licensee agrees that following any written request
from Licensor during or after the Term of this Agreement, Licensee will within
sixty (60) days after the date of such request, will use Commercially Reasonable
Efforts to enter into an agreement with Licensor (which shall be transferable
and sublicensable by Licensor to the same extent as contemplated in Section 2.5
in respect of sublicenses granted under this Agreement by Licensee to Licensor)
containing fair and reasonable terms and conditions to be negotiated by Licensor
and Licensee pursuant to which Licensee will designate under each of the Third
Party Supply Agreements (and any successor agreements thereto and additional
agreements entered into by Licensee relating to the manufacture and supply of
Products and any components thereof) Licensor (and any transferee, sublicensee,
or subcontractor of Licensor) as a party for which the applicable Third Party
under such Third Party Supply Agreement (and any such successor agreements and
any such additional agreements) will manufacture and supply Products thereunder
on terms and conditions no less favorable to Licensor as those applicable to
Licensee under such Third Party Supply Agreement (and any such successor
agreements and any such additional agreements), subject to the agreement of such
Third Party. Licensor acknowledges and agrees that any use of such Product so
manufactured and supplied will only be used by Licensor for purposes not in
conflict with Licensee’s rights under this Agreement. With respect to any such
additional agreements entered into by Licensee relating to the manufacture and
supply of Products and any components thereof, Licensee will use Commercially
Reasonable Efforts to cause to be included in such additional agreements
provisions that so allow Licensee to so designate Licensor (and any transferee,
sublicensee, or subcontractor of Licensor) to so obtain Products and any
components thereof in accordance with this Section 5.3.

5.5
Manufacturing and Supply Plan. The Manufacturing and Supply Plan for the First
Approved Product will be set forth in Exhibit 5.5 to be attached to this
Agreement. The JSC or any JSC Subcommittee responsible for reviewing, assessing,
and revising this Plan in accordance with Section 3.4(c), including, without
limitation, such revision as are necessary to address Development and
Commercialization of Products for the Nocturia Indication in Canada, the PNE
Indication and any Additional Indications in the United States and/or Canada.

6.
DEVELOPMENT ACTIVITIES BY LICENSEE.

6.1
Determination by Licensee to Engage in Development Activities.

(a)
Within one hundred eighty (180) days immediately following the Effective Date,
Licensee will provide written notice to Licensor of Licensee’s decision to
undertake Development of the Product for the Nocturia Indication in Canada and
the PNE Indication in the United States and/or Canada. For any such Indication
and country in respect of which Licensee timely provides such notice of its
decision to undertake Development of the Product, Licensor and Licensee hereby
agree to engage in good faith negotiations in respect of the consideration to be
received by Licensor from Licensee from the Commercialization of the Product for
the Indication and the country for which Regulatory Approval is obtained as a
result of such Development, including, without limitation, consideration in the
form of licensing fees, development and commercialization milestone payments,
and royalties. Upon mutual agreement of the Parties, such time period which
Licensee must provide its written notice of its decision pursuant to this
Section 6.1 may be extended.

(b)
As part of the process by which Licensee determines whether to engage in
Development of the Product for the Nocturia Indication in Canada and the PNE
Indication and any Additional Indications in the United States and/or Canada,
the Parties will engage in



36


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


good faith discussions as to Development Activities that Licensor can undertake
to support and collaborate with Licensee with respect to Licensee’s undertaking
of such Development.
6.2
Development Plan. In respect of any Development of the Product specified in
Section 6.1 that Licensee decides to undertake in accordance with Section 6.1,
Licensee shall include with the notice specified in Section 6.1 a copy of the
initial Development Plan in respect of such Development, which such Development
Plan will describe the Development Activities necessary or advisable to obtain
Regulatory Approvals of the Product for the Nocturia Indication in Canada and/or
the PNE Indication and in the United States and/or Canada, as the case may be.

6.3
Licensor’s Rights to Develop and Commercialize. For the PNE Indication in either
country in the Territory and the Nocturia Indication in Canada in respect of
which Licensee does not decide in accordance with Section 6.1 to undertake
Development, Licensor has the right, as contemplated by Section 2.5(c), to
engage in such Development and the Commercialization of the Product for such
Indication and country for which Regulatory Approval is obtained as a result of
such Development. To the extent that Licensor engages in any such Development
Activities and Commercialization Activities under this Section 6.3, Licensor
will keep Licensee informed thereof. To the extent that Licensee believes in
good faith that such Commercialization Activities by Licensor would compete with
the Commercialization of the Product by Licensee contemplated by this Agreement,
the Parties will discuss such matter in good faith and seek to agree upon such
measures as are reasonable to minimize any adverse impact of such
Commercialization Activities by Licensor on such Commercialization of the
Product in the Territory by Licensee.

7.
REGULATORY MATTERS.

7.1
Ownership of Product Regulatory Approvals and Documentation. Licensee shall own
all Product Regulatory Approvals and Documentation in respect of each country in
the Territory.

7.2
Conduct and Management of Regulatory Activities. Licensee will use its
Commercially Reasonable Efforts:

(a) to maintain the First Approved NDA in the United States;
(b) to obtain Regulatory Approval for the Product for the Nocturia Indication in
each other country in the Territory in accordance with the Development Plan;
and
(c) to obtain Regulatory Approval for the Product for the PNE Indication in each
country in the Territory in accordance with the Development Plan.
Any breach by Licensee of its obligations under Section 7.2(a) shall be deemed
to be a material breach of this Agreement for purposes of Article 14.
7.3
Transfer to Licensee of Product Regulatory Approvals and Documentation.
Following the transfer to Licensee of ownership of the Product Regulatory
Approvals and Documentation in each such country in the Territory pursuant to
Section 2.3(b),

(a)
Licensee or its designee shall be the owner of any and all Product Regulatory
Approvals and Documentation in each such country in the Territory, subject to
the Right of Reference or Use hereby granted by Licensee to Licensor in Section
2.5(c) for purposes of Development and Commercialization of Products outside the
Territory;



37


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(b)
Except for the Development and Commercialization of Products by Licensor in the
Territory pursuant to Section 6.3, Licensee shall have the responsibility, at
its expense, for all regulatory activities (including, without limitation,
Development Activities undertaken to support obtaining or maintaining Regulatory
Approvals) and interactions relating to the Product in each country in the
Territory, including without limitation preparing, obtaining, and maintaining
Regulatory Approvals in each country in the Territory and all substantive
interactions with such Regulatory Authorities relating thereto; and

(c)
Licensee shall determine, in its sole discretion, the content of all such
submissions and of all correspondence with Regulatory Authorities relating to
the Product in the Territory.

(d)
To the extent Licensor has not undertaken any Product Development Activities in
the Territory under Section 2.5(c), Section 2.6, Section 6.1 and/or Article 14,
Licensor hereby grants to Licensee a Right of Reference or Use in all Regulatory
Approvals and Regulatory Documentation in respect of the Compound and any
Products in respect of which Licensor is the sponsor for purposes of Licensee’s
Development and Commercialization of Products in the Field and in the Territory.
In consideration of such grant, Licensee will make one or more payments to
Licensor determined in accordance with the same provisions set forth in clauses
(ii) and (iii) in Section 2.5(c) in respect of Licensee’s grant of the Right of
Reference or Use set forth in clause (i) of Section 2.5(c).

7.4
Regulatory Documentation for Generic Products.

(a)
Each Party shall deliver written notice to the other Party of any notice it
receives as to the submission, filing, or approval of an application, including,
without limitation, an Abbreviated New Drug Application in the United States or
the equivalent thereof in any other country in the Territory, in respect of a
Generic Product within three (3) days after receipt or such notice thereof.

(b)
Licensee shall have the sole right to respond to each such application, provided
that Licensee shall consult with Licensor regarding any such application and the
response thereto.

7.5
Audits. Licensor will have the continuing right during the Term of this
Agreement, upon reasonable prior written notice to Licensee, to inspect, audit,
and investigate any facilities, equipment, record-keeping procedures, and
records utilized by Licensee and its subcontractors in connection with the
Manufacture and Commercialization of the Product and any Development (including,
without limitation, the conduct of Clinical Studies) of the Product.

7.6
Regulatory Authority Communications Received by a Party.

(a)
Each Party shall immediately notify the other Party of any information it
receives regarding any threatened or pending action, inspection, or
communication by or from any Person, including, without limitation, any
Regulatory Authority in any country in the Territory, that may affect the safety
or efficacy claims of the Product, have a material adverse effect on the
Commercialization of the Product, or that otherwise suggests the Product may be
in violation of Applicable Laws in such country.

(b)
Upon receipt of such information described in Section 7.7(a), the Parties shall
consult with each other in an effort to arrive at a mutually acceptable
procedure for Licensee to take at Licensee’s expense.



38


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(c)
Each Party shall keep the other Party informed, in a timely manner consistent
with the reporting requirements of Regulatory Authorities, of notification of
any action by any Regulatory Authority, or notification or other information
that the Party receives (directly or indirectly) from any such Regulatory
Authority, and provide to such other Party copies of all documents, if any, it
received from such Regulatory Authority.

(d)
Each Party will provide the other Party in a timely manner with a copy of all
correspondence received from a Regulatory Authority specifically regarding the
matters referred to in this Section 7.7.

7.7
Adverse Event Reporting and Safety Data Exchange.

(a)
Licensee shall be responsible, at Licensee’s expense, in each country in the
Territory for the monitoring of all clinical experiences, post-marketing
experiences, and filing of all required reports with respect to the Product.

(b)
Licensor shall transfer to Licensee the patient database, including without
limitation the databases, in their entirety, containing pharmacokinetic,
pharmacodynamic, efficacy, and safety information, developed in connection with
the conduct of Clinical Studies for the Product under U.S. IND 076667, and all
information relating thereto, in the format requested by Licensee. Licensor
shall have the right to retain a copy of any and all such information
transferred to Licensee.

(c)
Each Party shall (i) notify the other Party immediately, but in no event later
than three (3) Business Days, after becoming aware of any information concerning
any complaint involving the possible failure of Product to meet any requirement
of Applicable Laws, and any Unexpected Adverse Drug Experience or other serious
or unexpected side effect, injury, toxicity, or sensitivity reaction or any
unexpected incidents associated with the distribution or use of the Product and
(ii) with respect to adverse events, comply with the provisions of this Section
7.7, and the applicable agreements described herein. Specific details regarding
the exchange and management of information relating to adverse events related to
the use of the Product shall be delineated and product labeling personnel of
each Party shall work in good faith together during such time to negotiate an
agreement that:

(i)
identifies which safety information shall be exchanged, which shall include
without limitation all adverse events for any Indication or condition;

(ii)
identifies when such information shall be exchanged (which SAE information shall
be provided within two (2) Business Days after notification of such SAE);

(iii)
provides that Licensee shall (i) have regulatory reporting responsibilities,
(ii) manage the global safety database, (iii) be obligated to obtain follow-up
information on incomplete safety reports, (iv) review the literature for safety
report information, and (v) prepare required periodic safety updates;

(iv)
sets forth the roles and responsibilities of the Parties related to review and
approval of safety information for inclusion in the Product labeling; provided
that Licensee shall have the final decision-making authority with respect to any
disputes regarding such activities with respect to Product in accordance with
the terms and conditions hereof;



39


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(v)
identifies any other details required to appropriately manage safety information
for the Product; and

(vi)
as soon as reasonably practicable following the Effective Date, but in no event
later than sixty (60) days thereafter Licensor and Licensee will agree upon the
terms and conditions of the Pharmacovigilance Agreement and will thereupon
execute and deliver to the other Party a copy of such Agreement.

7.8
Remedial Actions.

(a)
Each Party will notify the other Party immediately, and promptly confirm such
notice in writing, if it obtains information indicating that the Product in the
Field may be subject to a Remedial Action.

(b)
The Parties will assist each other in gathering and evaluating such information
as is required to determine the necessity of conducting a Remedial Action with
respect to the Product in the Field in the Territory; provided, however, that
Licensee shall have sole responsibility for collecting information from its
customers in the Territory, including, without limitation, customer complaints,
in accordance with the terms and conditions hereof.

(c)
Each Party will maintain adequate records to permit the Parties to trace the
manufacture of the Product in the Field and the distribution and use of the
Product in the Field. In the event Licensee determines that any Remedial Action
with respect to the Product in the Field in the Territory should be commenced or
Remedial Action is required by any Governmental Authority having jurisdiction
over the matter, Licensee will control and coordinate all efforts necessary to
conduct such Remedial Action, provided that Licensee shall consult with Licensor
or its designee regarding any such Remedial Action.

(d)
The cost and expense of a Remedial Action (including the Parties’ reasonable
costs and expenses in conducting such Remedial Action, but excluding claims
described in Article 10) shall be allocated as follows:

(i)
If such Remedial Action is due to Licensee’s gross negligence or willful
misconduct, material breach of this Agreement, or material violation of or
substantial noncompliance with any Law, but only to the extent such Remedial
Action is due thereto, such costs and expenses shall be borne and paid by
Licensee;

(ii)
if and to the extent that such Remedial Action is due to Licensor’s gross
negligence or willful misconduct, Licensor’s material breach of this Agreement,
or Licensor’s material breach of or substantial noncompliance with any Law, but
only to the extent such Remedial Action is due thereto, such costs and expenses
shall be borne and paid by Licensor; and

(iii)
if and to the extent that such Remedial Action is due to reasons other than as
set forth in Sections 7.8(d)(i) and (ii), then: (A) Licensor shall bear and pay
the costs and expenses incurred by the Parties in connection with a Remedial
Action with respect to any lots of the Product subject to such Remedial Action
that were manufactured by or for Licensor, as Licensor’s predecessor in
interest; and (B) except for the Development and Commercialization of Product in
the Territory by Licensor pursuant to Section 6.3, Licensee shall bear and pay
the costs and expenses incurred by the Parties in connection with a Remedial
Action with respect to any lots of the Product subject to such Remedial Action
that were manufactured by or for Licensee



40


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


and its contractors; provided, however, that nothing in this Section 7.8(d)(iii)
is intended to limit or supersede any obligation that Renaissance may have in
respect of any such lots of the Product subject to such Remedial Action.
8.
PAYMENT OBLIGATIONS.

8.1
Initial Fee. In consideration of the license and sublicense granted by Licensor
to Licensee in accordance with Sections 2.1 and 2.2, respectively, and the
assignments by Licensor to Licensee in accordance with Section 2.3, Licensee
shall pay to Licensor a one-time, nonrefundable, non-creditable initial fee of
Fifty Million Dollars ($50,000,000) on the Effective Date.

8.2
Milestone Payments.

(a)
Launch Milestone Payment. Licensee shall notify Licensor promptly of the date of
the Noctiva Launch, but in no event later than twenty (20) days thereafter. In
further consideration of the license and sublicense granted by Licensor to
Licensee in accordance with Sections 2.1 and 2.2, respectively, and the
assignments by Licensor to Licensee in accordance with Section 2.3, Licensee
shall pay to Licensor a one-time, nonrefundable, non-creditable payment of
Twenty Million Dollars ($20,000,000) in respect of such Noctiva Launch on the
earlier to occur of: (i) the thirtieth (30th) day immediately following the date
of the Noctiva Launch and (ii) June 30, 2018. Such payment shall not require
Licensor to provide any invoice in respect thereof.

Tier One Commercialization Milestone Payments. Licensee shall notify Licensor
promptly, but in no event later than thirty (30) days, after the first
achievement of the relevant sales milestone for the Product as set forth in the
table below in this Section 8.2(b). In further consideration of the license and
sublicense granted by Licensor to Licensee in accordance with Sections 2.1 and
2.2, respectively, and the assignments by Licensor to Licensee in accordance
with Section 2.3, Licensee shall make the following one-time, nonrefundable,
non-creditable milestone payments to Licensor within thirty (30) days after
receipt of an invoice from Licensor therefor.


41


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------


Execution Copy




 
Milestone Event
Payment
(millions of Dollars)
(i)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications in the aggregate reach $50 million on a
cumulative basis beginning with the first dollar of Royalty-Bearing Net Sales
$[***]


(ii)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications in the aggregate reach $[***] on a cumulative
basis beginning with the first dollar of Royalty-Bearing Net Sales
$[***]
(iii)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications in the aggregate reach $[***] on a cumulative
basis beginning with the first dollar of Royalty-Bearing Net Sales
$[***]
(iv)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications in the aggregate reach $200 million on a
cumulative basis beginning with the first dollar of Royalty-Bearing Net Sales
$[***]



(b)
Tier Two Commercialization Milestone Payments. Licensee shall notify Licensor
promptly, but in no event later than thirty (30) days, after the first
achievement of the relevant sales milestone for the Product as set forth in the
table below in this Section 8.2(c). In further consideration of the license and
sublicense granted by Licensor to Licensee in accordance with Sections 2.1 and
2.2, respectively, [and the assignments by Licensor to Licensee in accordance
with Section 2.3,] Licensee shall make the following one-time, nonrefundable,
non-creditable milestone payments to Licensor within thirty (30) days after
receipt of an invoice from Licensor therefor; provided, however, in the event
that the last of the milestone payments described in the table below becomes
payable, the due date for Licensee to make payment to Licensor of such milestone
payment will be the first anniversary of the payment of the $[***] milestone
payment in the penultimate row of the table below.





42


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------


Execution Copy




 
Milestone Event
Payment
(millions of Dollars)
(i)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications reach $300 million in any consecutive
12-month period beginning after achievement of milestone (iv) described in
Section 8.2(b)
$[***]
(ii)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications reach $[***] in any consecutive 12-month
period beginning after achievement of milestone (iv) described in Section 8.2(b)
$[***]
(iii)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications reach $ [***] in any consecutive 12-month
period beginning after achievement of milestone (iv) described in Section 8.2(b)
$[***]
(iv)
Upon the first time Royalty-Bearing Net Sales by Licensee and its Sublicensees
of the Product for all Indications reach $ 1.5 billion in any consecutive
12-month period beginning after achievement of milestone (iv) described in
Section 8.2(b)
$[***]



(c)
Change of Control Payment. If a Change of Control occurs, simultaneously with
the consummation of such Change of Control, Licensee shall pay to Licensor the
amount of [***] Dollars ($[***]) less the sum of the following allocable
portions of any of the milestone payments described in Section 8.2(b) that are
paid to Licensor prior to such Change of Control:

(i)
[***] Dollars ($[***]) of the [***] Dollars ($[***]) set forth in item (i) of
the table in Section 8.2(b);

(ii)
[***] Dollars ($[***]) of the [***] Dollars ($[***]) set forth in item (ii) of
the table in Section 8.2(b);

(iii)
[***] Dollars ($[***]) of the [***] Dollars ($[***]) set forth in item (iii) of
the table in Section 8.2(b); and

(iv)
[***] Dollars ($[***]) of the [***] Dollars ($[***]) set forth in item (iv) of
the table in Section 8.2(b).



For the sake of clarity, in respect of any occurrence of a Change of Control (x)
in no event shall any payment by Licensee to Licensor under this Section 8.3(c)
in respect of such Change of Control exceed $[***], (y) each Tier One Milestone
Payment that is not paid to Licensor prior to such Change of Control, less the
allocable portion of the amount of such Tier One Milestone Payment paid to
Licensor pursuant to this Section 8.3(c), shall survive such Change of Control,
and (z) the Tier Two Milestone payment obligations shall survive such Change of
Control.




43


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


8.3
Royalties; Non-Royalty Commercialization Consideration.

(a)
Royalties. In further consideration of the license and sublicense granted by
Licensor to Licensee in accordance with Sections 2.1 and 2.2, respectively,
Licensee shall pay Licensor royalties on Net Sales of the Product by Licensee
and any of its Sublicensees and Third Party Distributors in accordance with the
rates set forth in the tables set forth below in this Section 8.3(a)(i).

Royalty-Bearing Net Sales in each Calendar Year (millions of Dollars)
Royalty Rate
That portion of Annual Net Sales greater than $0 and less than or equal to $ 500
million
28%
That portion of Annual Net Sales greater than $ 500 million and less than or
equal to
$ 1 billion
30%
That portion of Annual Net Sales greater than $ 1 billion
33%



(b)
Third Party Royalties.

(i)
CPEX and Reprise. Licensor will be responsible for payment of any amounts
payable to CPEX and Reprise under the terms of the CPEX License Agreement and
the Reprise License Agreement, respectively.

(ii)
Other Third Parties.

(A)
In the event that after the Effective Date Licensee reasonably determines that
it is necessary or advisable for Licensee to obtain a license under any Patent
Rights from any Third Party in order for Licensee (each a “Third Party License”;
collectively, “Third Party Licenses”), its Sublicensees, and any Third Party
Distributors to Commercialize the Product in the Field in any country in the
Territory as contemplated by this Agreement, the Parties shall discuss the best
course of action to resolve such potential license requirement, provided that
such discussions shall not limit or delay Licensee’s right to obtain any such
Third Party Licenses.

(B)
With respect to any such Third Party Licenses that Licensor reasonably agrees
are necessary for Licensee to be able to Commercialize the Product in the Field
in any country in the Territory, Licensee shall have the right to set off an
amount equal to [***] percent ([***]%) of the aggregate of any and all payments
required to be paid by Licensee to the licensors under such Third Party Licenses
in respect of any Calendar Quarter against payments otherwise payable to
Licensor under Section 8.3(a) in respect of such Calendar Quarter; provided,
however, that in no event shall the aggregate set off in any Calendar Quarter
resulting from such payments in respect of such Third Party Licenses exceed an
amount equal to [***] percent ([***]%) of the royalty payments otherwise payable
to Licensor under Section 8.3(a) in respect of such Calendar Quarter.



44


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(c)
Royalty Term. Licensee’s obligation under Sections 8.3(a) to pay Licensor
royalties on Net Sales of the Product in each country in Territory will apply to
any and all sales or other dispositions of such the Product in such country made
during the Term of this Agreement.

(d)
Generic Product. If, during the Royalty Term, one or more Third Parties is
selling in any country in the Territory any product that is a Generic Product in
relation to the Product being sold in such country by Licensee or any of its
Sublicensees or Third Party Distributors, Licensee’s royalty obligations under
Section 8.3(a) for sales in such country of the Product shall be reduced as
follows:



If the Generic TRxs-to-Total TRxs Percentage in such country during such
Calendar Quarter is:
Licensee’s royalty obligations under Section 8.3(a) shall be reduced by the
Percentage Indicated Below
[***]% or greater
[***]%
[***]%; but less than [***]%
[***]%
[***]%; but less than [***]%
[***]%



8.4
Reports and Payments. During the Term of this Agreement following the First
Commercial Sale of the Product by Licensee, its Sublicensees, or its Third Party
Distributors, within five (5) Business Days after the filing by Licensee of each
Form 10-K or Form 10-Q, Licensee shall pay to Licensor the royalty payments
payable by Licensee for the Calendar Quarter preceding the Calendar Quarter in
which such Form 10-K or 10-Q, as applicable, is filed, and shall provide a
report showing, on a country-by-country basis:

(a)
the net quantity of the Product sold, total gross sales, an itemized list of the
deductions applied to total gross sales, and Net Sales of the Product sold in
the Calendar Quarter in respect of which such report has been prepared;

(b)
the calculation in Dollars of royalty payments due hereunder with respect to
such Net Sales, including any deductions for any offsets in accordance with
Section 8.3(b)(ii);

(c)
withholding taxes on Net Sales, if any, required by Applicable Laws to be
deducted with respect to such royalties; and

(d)
the rate of exchange used by Licensee in determining the amount of Dollars
payable hereunder.

If no royalty or other payment is due for any period hereunder, Licensee shall
so report.
Currency of Payment. All payments to be made under this Agreement shall be made
in Dollars by electronic funds transfer to such bank accounts as Licensor may
designate from time to time. When Licensee or any of its Sublicensee of Third
Party Distributors sells the Product for monies other than Dollars, Licensee
will convert any non-Dollar currencies into Dollars with the exchange rate for
the purchase of Dollars with such domestic currency as quoted by The Wall Street
Journal, New York edition, at an average rate for the Calendar Quarter for which
the payment is made.


45


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


8.5
Accounting.

(a)
Licensee shall determine Net Sales with respect to the Product sold using its
standard accounting procedures, consistent with GAAP, as if the Product was a
solely owned product of Licensee, except as specifically provided in this
Agreement. In the case of amounts to be determined by Third Parties (for
example, Net Sales by Sublicensees), such amounts shall be determined in
accordance with generally accepted accounting principles in effect in the
country in which such Third Party is engaged. Licensor and Licensee also
recognize that such procedures may change from time to time and that any such
changes may affect the definition of Net Sales. Licensor and Licensee agree
that, where such changes are economically material to Licensor, adjustments
shall be made to compensate Licensor in order to preserve the same economics as
are reflected under this Agreement under Licensee’s accounting procedures in
effect prior to such change. Where the change is or would be material to
Licensor, Licensee shall provide an explanation of the proposed change and an
accounting of the effect of the change on the relevant revenue, cost, or expense
category.

(b)
In the event of the payment or receipt of noncash consideration in connection
with the performance of activities under this Agreement Licensee shall advise
Licensor of such transaction, including without limitation Licensee’s assessment
of the fair market value of such noncash consideration and the basis therefor.
Such transaction shall be accounted for on a cash equivalent basis, as mutually
agreed by Licensor and Licensee in good faith.

(c)
Withholding Tax. Notwithstanding anything to the contrary herein, in the event
that withholding taxes apply with respect to any amounts due from Licensee
hereunder, Licensee shall be entitled to withhold from any payment due to
Licensor under this Agreement any taxes that Licensee is required to pay and
such withholding shall decrease by an equivalent amount the payment due to
Licensor. Licensee shall provide Licensor with notification of any anticipated
withholding requirements with as much advance notice as practicable and shall
cooperate in good faith with Licensor to legally minimize such withholding
taxes. Licensee will timely pay to the proper governmental authority the amount
of any taxes withheld and will provide Licensor with an official tax certificate
or other evidence of tax obligation, together with proof of payment from the
relevant governmental authority sufficient to enable Licensor to claim such
payment of taxes.

8.6
Books and Records; Audit Request.

(a)
During the term of this Agreement and for three (3) years thereafter, Licensee
shall keep and maintain, and shall cause each of its Affiliates, and
Sublicensees, if any, to keep and maintain, at their respective regular places
of business complete and accurate books, records, and accounts in accordance
with GAAP, or other accounting standards mandated by the U.S. Securities and
Exchange Commission if applicable to Licensee, in sufficient detail to reflect
all amounts required to be paid under this Agreement, as well as any other
books, records or accounts required to be maintained in connection with the
Product under any Applicable Laws, necessary to permit the audits contemplated
under Section 8.8(b). Prior to destroying any books, records or accounts which
are material to the Parties’ rights and obligations under this Agreement,
Licensee must seek prior written consent from Licensor, which consent may not be
unreasonably withheld.



46


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(b)
During the term of this Agreement and for three (3) years thereafter, Licensor
shall have access to and the right to examine such relevant records and accounts
that Licensee is required to maintain pursuant to Section 8.8(a) at Licensee’s
premises for the sole purpose of verifying the accuracy of any report or payment
made under this Agreement in the three (3) preceding years; provided, however,
that any such examination: (i) shall not occur more than once during each
Calendar Year (except that if as a result of any audit pursuant to this Section
8.8(b), an error in favor of Licensee exceeding five percent (5%) of any
payments previously reported as owed by Licensee to Licensor is discovered, the
frequency of audits under this Section 8.10(b) shall not be so limited); (ii)
shall be during normal business hours upon reasonable prior written notice which
shall in no event be less than thirty (30) days; and (iii) shall not
unreasonably interfere with Licensee’s operations and activities. If Licensor
desires to audit such records, it shall engage an independent, certified public
accountant reasonably acceptable to Licensee, to examine such records under
conditions of confidentiality with respect thereto at least as stringent as
those specified in Article 13. The expense of any such audit shall be borne by
Licensor; provided, however, that, if an error of more than five percent (5%) in
favor of Licensor is discovered as a result of such audit, then such expenses
shall be paid by Licensee. If such accountant concludes that additional payment
amounts were owed to Licensor during any period, Licensee shall pay such payment
amount (including without limitation interest thereon from the date such amounts
were payable) within thirty (30) days after the date Licensor delivers to
Licensee such accountant’s written report so concluding, unless Licensee
notifies Licensor of any dispute regarding the audit. If such accountant
concludes that Licensee has overpaid any amounts to Licensor during any period,
in Licensor’s discretion, Licensee may credit such amounts against future
payments due Licensor or Licensor may pay such amounts (including without
limitation interest thereon from the date such amounts were payable), unless
Licensor notifies Licensee of any dispute regarding the audit. Any Information
received by Licensor pursuant to this Section 8.10 shall be deemed to be
Confidential Information of Licensee for purposes of Article 13.

8.7
Blocked Currency. If by Applicable Laws or fiscal policy of a particular
country, conversion into Dollars or transfer of funds of a convertible currency
to the United States is restricted or forbidden, royalties accrued in such
country shall be paid to Licensor in the country in local currency by deposit in
a local bank designated by Licensor for such deposit, unless Licensor and
Licensee otherwise agree.

8.8
Interest. If Licensor does not receive payment of any sum due to it on or before
the due date, simple interest shall thereafter accrue on the sum due to Licensor
from the due date until the date of payment at a rate equal to three month
Dollar LIBOR Rate, as reported in the online edition of The Wall Street Journal
as of Noon (New York Time) on such due date, or the maximum rate allowable by
Applicable Laws, whichever is less.

8.9
Transaction Expenses. Licensee shall upon execution and delivery of this
Agreement pay the documented reasonable fees and expenses of Licensor’s advisors
and counsel incurred by Licensor in structuring, negotiating, memorializing, and
otherwise undertaking the transaction contemplated by this Agreement.
Notwithstanding the foregoing, Licensee’s obligation under this Section 8.11
shall be limited to an amount not to exceed $2,000,000.

9.
INTELLECTUAL PROPERTY MATTERS.

9.1
Existing Intellectual Property.



47


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(a)
Other than as provided in this Agreement, neither Party grants any right, title,
or interest in any Patent Right, information, or other intellectual property
right Controlled by such Party to the other Party.

(b)
Except as otherwise provided herein, Licensor shall be responsible for the
preparation, filing, prosecution (including, without limitation, any
interferences, inter partes proceedings, reissue proceedings, cancellations,
oppositions, and reexaminations), and maintenance of any and all Licensed
Serenity Patent Rights. Licensor shall consult with Licensee, and consider
Licensee’s comments, in good faith with respect to the preparation, filing,
prosecution, and maintenance of any Licensed CPEX Patent Rights or Licensed
Reprise Patent Rights to the extent that Licensor has the right, under any
agreement with any applicable licensor, to file, prosecute, and maintain such
Licensed Patent Rights.

(c)
Licensee agrees and acknowledges that Licensor intends to continue to use, in
Licensor’s discretion, patent counsel currently retained by Licensor to
prosecute and maintain the Licensed Serenity Patent Rights. Licensee shall
execute, acknowledge and deliver any instruments, and to do all such other acts,
as may be necessary or appropriate in order to enable such patent counsel to
continue to prosecute and maintain such Licensed Serenity Patent Rights. The
Parties shall reasonably consult with each other, and shall consider any
comments from each other in good faith, with respect to the preparation, filing,
prosecution, and maintenance of such Licensed Serenity Patent Rights and patent
strategy for the Licensed Serenity Patent Rights. Licensee shall reimburse
Licensor for all costs and expenses incurred by Licensor after the Effective
Date in the preparation, filing, prosecution, and maintenance of any Licensed
Serenity Patent Rights in the Territory, up to an amount not to exceed [***]
Dollars ($[***]), which is the estimated cost set forth on Schedule 9.1(c).
Licensor shall provide to Licensee copies of any papers relating to the filing,
prosecution or maintenance of the Licensed Serenity Patent Rights promptly upon
their being filed or received. Licensee shall not knowingly take any action
during prosecution and maintenance of the Licensed Serenity Patent Rights.

(d)
Licensor shall not knowingly permit any of the Licensed Serenity Patent Rights
to be abandoned in any country in the Territory without Licensor first giving
Licensee an opportunity to assume full responsibility for the continued
prosecution and maintenance thereof. In the event that Licensee decides not to
continue the prosecution or maintenance of a Licensed Serenity Patent Rights in
any country in the Territory, Licensor will provide Licensee with notice of this
decision at least thirty (30) days prior to any pending lapse or abandonment
thereof. In the event that Licensee elects to assume responsibility for such
prosecution and maintenance within thirty (30) days of Licensor’s notice,
Section 9.1(c) shall thereafter apply to such Licensed Serenity Patent Rights
except that the role of Licensee and Licensor shall be reversed thereunder
(except further that Licensee will continue to be responsible for all costs and
expenses thereafter incurred in the preparation, filing, prosecution, and
maintenance of any Licensed Serenity Patent Rights). Any such Serenity Patent
Right that is subject to such election by Licensee shall otherwise continue to
be subject to all of the terms and conditions of the Agreement in the same way
as the other Licensed Serenity Patent Rights.

9.2
Inventions by Licensee.

(a)
Disclosure. Licensee shall promptly disclose to Licensor the invention of any
Licensee Inventions.



48


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(b)
Ownership. As between the Parties, all Licensee Inventions will be owned and
Controlled by Licensee.

(c)
Patent Filings.

(i)
Licensee, at its expense, will have sole discretion and responsibility to
prepare, file, prosecute, and maintain any patent applications and patents
claiming Licensee Inventions. The Parties’ respective patent counsel shall meet
no fewer than once per Calendar Year to discuss strategies for the preparation,
filing, prosecution, and maintenance of any such patent applications and patents
claiming Licensee Inventions. Licensee shall consider in good faith any comments
provided by Licensor with respect to the foregoing. In the event of any dispute
between Parties with respect to such strategies, either Party may notify the
Alliance Managers for purposes of resolving such dispute; provided, however,
that Licensee shall have the final decision-making authority with respect to any
such dispute.

(ii)
Licensee shall not knowingly permit any Patent Rights with claims to any
Licensee Inventions to be abandoned in any country without Licensee first giving
Licensor an opportunity to assume full responsibility for the continued
prosecution and maintenance thereof. In the event that Licensee decides not to
continue the prosecution or maintenance of any Patent Right claiming a Licensee
Invention in any country, Licensee will provide Licensor with notice of this
decision at least thirty (30) days prior to any pending lapse or abandonment
thereof. In the event that Licensor elects to assume responsibility for such
prosecution and maintenance within thirty (30) days of Licensor’s notice,
Section 9.1(c) shall thereafter apply to such Patent Right claiming such
Licensee Invention except that the role of Licensee and Licensor shall be
reversed thereunder.

9.3
Infringement, Violation, or Misappropriation by Third Parties.

(a)
Notice. Each Party shall promptly notify the other Party in writing of any
alleged or threatened infringement, violation, or misappropriation by any Third
Party of the Licensed Rights or the Sublicensed Rights of which it becomes
aware, and following such notification, the Parties shall confer as to any
response thereto. The notice shall set forth the facts of such infringement,
violation, or misappropriation in reasonable detail.

(b)
Response to Infringement, Violation, or Misappropriation by Third Parties.

(i)
If a Third Party is infringing, violating, or misappropriating, or either Party
reasonably believes a Third Party may be infringing, violating, or
misappropriating any Enforceable IP Right in any country in the Territory,
Licensee shall have the first right, but not the obligation, to institute,
prosecute, and control any action or proceeding with respect to such
infringement, violation, or misappropriation by counsel of its own selection, at
its expense. Licensor shall have the right to participate in such action and be
represented, if it so desires, by counsel of its own selection and at its own
expense. To the extent required by Applicable Laws, Licensor agrees to be joined
as a party plaintiff (with Licensor having the right to be represented, if it so
desires, by counsel of its own selection and at its own expense) if necessary
for Licensee to bring and prosecute such action or proceeding, and to give
Licensee reasonable assistance and authority to bring and prosecute such action
or proceeding. If Licensee fails to bring an action or proceeding within ninety
(90) days after receiving or giving written notice pursuant to Section 9.3(a),
then Licensor



49


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


shall have the right, but not the obligation, to bring and control any such
action by counsel of its own selection, at its expense (with Licensee having the
right to participate in such action and be represented, if it so desires, by
counsel of its own selection and at its own expense). To the extent required by
Applicable Laws, Licensee agrees to be joined as a party plaintiff (with
Licensee having the right to be represented, if it so desires, by counsel of its
own selection and expense therein) if necessary for Licensor to bring and
prosecute such action or proceeding, and to give Licensor reasonable assistance
and authority to bring and prosecute such action or proceeding. No settlement of
any such action or consent judgment or other voluntary final disposition which
restricts the scope, or adversely affects the enforceability, of an Enforceable
IP Right may be entered into by either Party without the prior written consent
of the other Party, which consent shall not be unreasonably withheld, delayed or
conditioned.
(ii)
Each Party shall share in any recoveries obtained in connection with any action
or proceeding described in Section 9.3(b)(i) as follows:

(A)
each Party’s costs and expenses incurred in connection with bringing and
prosecuting any such action or proceeding, including without limitation
attorneys’ fees, first shall be reimbursed from such recoveries, and if such
recovery is insufficient to cover all such costs and expenses of both Parties,
it shall be shared in proportion to the total of such costs and expenses
incurred by each Party, and

(B)
if Licensee controlled such action or proceeding Licensee shall receive one
hundred percent (100%) of such remaining recoveries, provided that such
recoveries shall be deemed Net Sales for purposes of Section 8.3(a)(i); and if
Licensor controlled such action or proceeding, each Party shall receive fifty
percent (50%) of such remaining recoveries, provided that Licensee’s portion
shall not be deemed as Net Sales for purposes of Section 8.3(a)(i) in such case.

(c)
Withdrawal. If either Party brings an action or proceeding under Section
9.3(b)(i) and subsequently ceases to pursue or withdraws from such action or
proceeding, it shall promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of Section
9.3(b)(i).

(d)
Oppositions by Parties. If either Party desires to bring an opposition, action
for declaratory judgment, nullity action, interference, reexamination, inter
partes proceeding, or other attack upon the validity, title, or enforceability
of any intellectual property right Controlled by a Third Party that Covers the
Product in the Field in any country in the Territory, such Party shall so notify
the other Party and the Parties shall promptly confer to determine whether to
bring such action or the manner in which to settle such action. Each Party shall
be entitled to separate representation in any such action by counsel of its own
choice and at its own expense, and shall cooperate fully with the other Party.
The costs of any such action shall be borne by the Party bringing the action,
and such Party shall retain any recoveries obtained in connection therewith.

9.4
Infringement of Third Party Rights.

(a)
Notice. If the Exploitation of the Product pursuant to this Agreement results in
a claim, action, suit, or proceeding that such activity infringes or
misappropriates the intellectual



50


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


property rights of a Third Party (“Third Party Infringement Claim”), the Party
first receiving notice thereof shall promptly notify in writing the other Party
thereof. The notice shall set forth the facts of the Third Party Infringement
Claim in reasonable detail.
(b)
Litigation.

(i)
Licensee shall have the sole right, but not the obligation, to defend, at its
expense, against any Third Party Infringement Claim. Licensee shall have full
control over the defense and settlement of such Third Party Infringement Claim,
provided that Licensee shall not settle any Third Party Infringement Claim that
is subject to indemnification pursuant to Section 11.1 without the prior written
consent of Licensor, which consent shall not be unreasonably withheld, delayed,
or conditioned. Licensor shall cooperate with Licensee, at Licensee’s expense
and reasonable request, in such defense and shall have the right to be
represented by counsel of its own choice, at Licensor’s expense. Licensee will
pay any losses incurred in defense or settlement of, or imposed pursuant to
settlement of or judgment on, such Third Party Infringement Claim.

(ii)
If Licensee decides not to commence a defense against any Third Party
Infringement Claim pursuant to Section 9.4(b)(i), then Licensee will promptly
notify Licensor of such decision in a timely manner so as to allow Licensor, who
shall have the right, but not the obligation, to commence such a defense by
counsel of its own selection, at its expense (with Licensee having the right to
participate in such defense and be represented, if it so desires, by counsel of
its own selection and at its own expense). Licensor shall thereupon have full
control over the defense and settlement of such Third Party Infringement Claim,
provided that Licensor shall not settle any Third Party Infringement Claim
without the prior written consent of Licensee, which consent shall not be
unreasonably withheld, delayed, or conditioned. Licensee shall cooperate with
Licensor, at Licensor’s expense and reasonable request, in such defense and
shall have the right to be represented by counsel of its own choice, at
Licensee’s expense. Licensor will pay any losses incurred in defense or
settlement of, or imposed pursuant to settlement of or judgment on, such Third
Party Infringement Claim, subject to Section 11.1.

(iii)
Notwithstanding any provisions set forth herein to the contrary, Licensor shall
be responsible for continuing to manage, at Licensor’s expense, that certain
litigation with Ferring Pharmaceuticals that is described in Schedule 10.2.
Notwithstanding the foregoing, any settlement of any such action or consent
judgment or other voluntary final disposition with respect to the litigation
with Ferring Pharmaceuticals described in Schedule 10.2, which restricts the
scope, or adversely affects the enforceability, of an Enforceable IP Right may
not be entered into by Licensor without the prior written consent of the
Licensee, which consent shall not be unreasonably withheld, delayed or
conditioned.

(c)
Oppositions by Third Parties. If any patent, trademark, copyright, or other
intellectual property right within the Licensed Rights or the Sublicensed Rights
becomes after the Effective Date the subject of any proceeding commenced by a
Third Party in connection with an opposition, reexamination request, action for
declaratory judgment, nullity action, interference, inter partes proceeding, or
other attack upon the validity, title, or enforceability thereof, then Licensee
shall control such defense at its sole cost. Licensee shall permit Licensor to
participate in the proceeding to the extent permissible under



51


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Applicable Laws, and to be represented by its own counsel in such proceeding, at
Licensor’s expense. If Licensee elects not to defend against such action with
respect to any such intellectual property right with the Licensed Rights or the
Sublicensed Rights within ninety (90) days after first receiving notice or
otherwise becoming aware of such action or proceeding, then Licensor shall have
the right to assume defense of such Third Party action at its own expense. Any
awards or amounts received in bringing any such action shall be first allocated
to reimburse the Parties’ expenses in such action, and any remaining amounts
shall be retained by the Party defending against such proceeding.
9.5
Use of Licensed Serenity Trademark.

(a)
Licensee agrees and acknowledges that (i) as between the Parties, Licensor is
and shall remain the owner of the Licensed Serenity Trademarks, and (ii) all of
the goodwill associated with the Licensed Serenity Trademarks, in all countries
of the world, and all uses thereof by Licensee, its Affiliates, sublicensees,
and Third Party Distributors shall inure to the benefit of Licensor.

(b)
Licensee will cooperate with Licensor for the purpose of protecting, preserving,
registering, and enhancing the Licensed Serenity Trademarks and Licensor ‘s
interest therein and in furtherance of such obligations, Licensee will promptly
execute and deliver to Licensor all documents and instruments that Licensor,
acting reasonably, determines are necessary or prudent from time to time. If and
to the extent that Licensee, its Affiliates, sublicensees, or Third Party
Distributors obtain any rights (other than the licenses granted herein) to the
Licensed Serenity Trademarks in any country in the world, at the request of
Licensor, Licensee shall immediately and automatically assign, and ensure that
its Affiliates, sublicensees, and Third Party Distributors immediately and
automatically assign, to Licensor all right, title and interest in and to the
Licensed Serenity Trademarks, and all goodwill with respect thereto.

(c)
Licensee will use the Licensed Serenity Trademarks (i) only in compliance with
all Applicable Law and the express terms of this Agreement and the Serenity
Trademark Standards, and (ii) not as part of any composite trademark in close
proximity or in combination with any other trademark.

(d)
Licensee agrees to conform, and to cause any of its Affiliates, sublicensees and
Third Party Distributors to conform, the manner of their respective use of the
Licensed Serenity Trademarks with the policies, specifications, directions, and
standards for use thereof set forth in the Serenity Trademark Standards, and to
maintain the quality standards of Licensor set forth in the Serenity Trademark
Standards with respect to the Products sold. Except to the extent that any use
of the Licensed Serenity Trademarks by Licensee and any of its Affiliates,
sublicensees, and Third Party Distributors is not in accordance with the
Serenity Trademarks Standards, Licensee shall not be required to submit to
Licensor any materials bearing any Licensed Serenity Trademark for review and
approval prior to the use thereof.

(e)
To the extent Licensee desires to use any Licensed Serenity Trademark in a
manner not expressly permitted under the Serenity Trademark Standards, Licensee
will submit to Licensor for Licensor’s review all packaging, advertising,
brochures, and other material (including, without limitation, mockups or models
thereof), that evidence such use. Within fifteen (15) calendar days after
Licensor receives any such material, Licensor will provide Licensee with (i)
approval of Licensee’s proposed use of the Licensed Serenity or (ii) comments as
to any revisions Licensor reasonably believes are necessary or



52


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


advisable to achieve compliance with the Licensed Trademark Standards. In each
case where Licensor provides any such comments, Licensor and Licensee will
promptly discuss and resolve whether any such revisions are necessary or
advisable and, if determined to be so necessary or advisable, Licensee will make
such revisions. From and after such approval of Licensor of such use, the
Serenity Trademark Standards shall be amended or revised to reflect such
approved use.
(f)
All rights in and to any new version, translation, or arrangement of the
Licensed Serenity Trademarks, or other change in the Licensed Serenity
Trademarks created by Licensee, with Licensor’s prior written consent or
otherwise, will be and will remain the exclusive property of Licensor, and the
provisions of this Agreement will apply to the same.  

10.
REPRESENTATIONS, WARRANTIES, AND COVENANTS.

10.1
Mutual Representations and Warranties. Licensor and Licensee (each, a
“Representing Party”) each hereby represents and warrants to each other, as of
the Effective Date and except as otherwise set forth in Schedule 10.2 (in the
case of Licensor) and Schedule 10.3 (the case of Licensee), that:

(a)
such Representing Party is a corporation or limited liability company, as
applicable, duly organized and subsisting under the laws of its jurisdiction of
organization;

(b)
such Representing Party has the power, authority, and legal right, and is free,
to enter into this Agreement on behalf of itself and its Affiliates and to
perform its respective obligations hereunder and to cause its Affiliates to
perform their respective obligations hereunder;

(c)
such Representing Party has the power, authority, and legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement;

(d)
this Agreement constitutes a legal, valid, and binding obligation of such
Representing Party and is enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency, or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity;

(e)
the execution and delivery of this Agreement and the performance of such
Representing Party’s and its Affiliates’ obligations hereunder (i) have been
duly authorized and approved by all necessary action by such Representing Party,
and all necessary consents, approvals, and authorizations of all Regulatory
Authorities and other Third Parties required to be obtained by such Representing
Party in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained; (ii) do not
conflict with or violate any requirement of Applicable Laws or any provision of
the articles of incorporation, bylaws, limited partnership agreement, or any
similar instrument of such Representing Party, as applicable, in any material
way; and (iii) do not, and will not, conflict with or otherwise interfere with
in such a manner as to result in a violation, breach, or default under or
require any consent that has not been obtained under any contract between such
Representing Party and any Third Party;



53


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(f)
there are no, and shall be no, liens, conveyances, mortgages, assignments,
encumbrances, or other agreements that would prevent or impair such Representing
Party’s or any of its Affiliates’ full and complete exercise of the terms and
conditions of the Agreement;

(g)
such Representing Party and its Affiliates shall at all times comply with all
Applicable Laws relating or pertaining to their obligations under the Agreement;

(h)
with respect to the services provided hereunder to the other Party, its
Affiliates, and their respective employees, officers, contractors and agents who
perform such services have the experience, capability, and resources to
efficiently and skillfully perform the services, and shall perform, where
applicable, all such services in a professional and workmanlike manner and in
accordance with the generally accepted then-current standards, forms,
procedures, and techniques established from time to time by the industry;

(i)
all of such Representing Party’s employees, officers, contractors, and
consultants have executed agreements requiring assignment to such Representing
Party of all inventions created by such persons in the course of their
employment by such Representing Party and obligating each such employee,
officer, contractor, and consultant to maintain and safeguard the
confidentiality of (i) any information that is confidential to such Representing
Party or (ii) any information that is confidential to any other Person and that
such Representing Party is obligated to maintain and safeguard as confidential;
and

(j)
neither such Representing Party, nor any of its employees, officers,
subcontractors, or consultants who have rendered or will render services
relating to the Product: (i) has ever been debarred or is subject or debarment
or convicted of a crime for which an entity or person could be debarred under 21
U.S.C. Section 335a or (ii) has ever been under indictment for a crime for which
a person or entity could be debarred under said Section 335a.

10.2
Additional Representations, Warranties, and Covenants of Licensor. Licensor
hereby represents, warrants, and covenants to Licensee, as of the Effective Date
and except as otherwise set forth in Schedule 10.2, that:

(a)
Licensor is entitled to grant the rights and licenses purported to be granted to
Licensee under this Agreement, and to assign the rights purported to be assigned
to Licensee under this Agreement, and is not currently bound by any agreement
with any Third Party, or by any outstanding order, judgment, or decree of any
court or administrative agency, that restricts it from granting to Licensee the
rights, licenses and sublicenses purported to be so granted in this Agreement;

(b)
Licensor is the sole and exclusive owner of all right, title, and interest, in,
to, and under the Licensed Rights and has the right under the Licensed CPEX
Patent Rights and the Licensed Reprise Patent Rights to grant the sublicenses
thereunder in accordance with Section 2.2;

(c)
the Licensed Rights are free and clear of any liens, charges, encumbrances, or
judgments, and Licensor has sufficient rights to grant the licenses and rights
purported to be granted herein, free and clear of any security interests,
claims, encumbrances, or charges of any kind;

(d)
Licensor has not granted, and will not grant during the term of this Agreement,
any right, option, license, or interest in or to any of the Licensed Rights that
is in conflict with the rights assigned or granted to Licensee under this
Agreement;



54


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(e)
there is no legal, administrative, arbitration, or other proceeding, suit,
claim, or action of any nature, judgment, decree, decision, injunction, writ, or
order pending, or to Licensor’s knowledge threatened by, against or involving
Licensor, regarding the Licensed Rights, whether at law or in equity, before or
by any Third Party, and Licensor has not received any written communications
alleging that it has violated, through the manufacture, Development, import, or
other exploitation of the Product, any intellectual property rights of any Third
Party;

(f)
to Licensor’s knowledge:

(i)
the patents in the issued Licensed Serenity Patent Rights, the Licensed CPEX
Patent Rights, and the Licensed Reprise Patent Rights are valid and enforceable;
and

(ii)
no Third Party has asserted that any of the Licensed Rights or the Sublicensed
Rights is invalid or unenforceable;

(g)
all applications, registrations, maintenance and renewal fees due in respect of
any of the Licensed Serenity Patent Rights and, to Licensor’s knowledge, the
Licensed Reprise Patent Rights and the Licensed CPEX Patent Rights, have been
paid and all documents and certificates required to be filed with the relevant
agencies for the purpose of maintaining such Licensed Serenity Patent Rights,
and to Licensor’s knowledge, the Licensed Reprise Patent Rights and Licensed
CPEX Patent Rights have been filed;

(h)
none of the Licensed Serenity Patent Rights, the Licensed Serenity Know-How and,
to Licensor’s knowledge, none of the Licensed CPEX Patent Rights and the
Licensed Reprise Patent Rights were developed with funding from any Governmental
Authority such that any Governmental Authority has any march in rights or other
rights to use the Licensed Serenity Patent Rights, the License Serenity
Know-How, the Licensed Reprise Patent Rights, or the Licensed CPEX Patent
Rights;

(i)
to Licensor’s knowledge, no Third Party has infringed or misappropriated any of
the Licensed Rights or the Sublicensed Rights;

(j)
all inventors of any inventions included within the Licensed Serenity Patent
Rights and, to the knowledge of Licensor, the Licensed CPEX Patent Rights and
the Licensed Reprise Patent Rights have assigned their entire right, title, and
interest in and to such inventions and the corresponding patents and patent
applications to Licensor, Reprise, or CPEX, as applicable, and have been listed
as inventors in the Licensed Serenity Patent Rights, the Licensed CPEX Patent
Rights, and the Licensed Reprise Patent Rights, as applicable;

(k)
no agreements that Licensor or its Affiliates may have with any Third Party
provide such Third Party with any rights of first offer, rights of first
refusal, or any other rights to make, have made, use, conduct Clinical Studies
for, sell, offer for sale, have sold, import, export, or otherwise Exploit the
Product in the Field in the Territory or the right to use the Licensed Rights or
the Sublicensed Rights in connection with the Exploitation of the Product in the
Field in the Territory; and Licensor has received no notice from a Third Party
of any suit, action, proceeding, or arbitration pending or threatened against it
that the proposed terms and conditions of this Agreement, and the Parties’
performance in accordance therewith, do or shall conflict or interfere with in a
manner resulting in a breach or default under, or other violation of, any
agreements that Licensor or its Affiliates may have with any Third Party;



55


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(l)
to Licensor’s knowledge, (i) each of the CPEX License Agreement and the Reprise
License Agreement is valid and enforceable in accordance with its terms, is in
full force and effect, and there are no approvals or consents required to make
it effective, (ii) Licensor has supplied Licensee with a true and correct copy
of the CPEX License Agreement and the Reprise License Agreement , together with
all amendments, waivers, or other changes thereto, (iii) Licensor has performed
all material obligations required to be performed by it in connection with the
CPEX License Agreement and the Reprise License Agreement, (iv) Licensor shall
not materially breach and is not in material breach of the CPEX License
Agreement or the Reprise License Agreement, (v) Licensor is not in receipt of
any claim of default, cure notice, or show cause notice under the CPEX License
Agreement or the Reprise License Agreement, and (vi) there is no current
material breach or anticipated material breach by any other party to the CPEX
License Agreement or the Reprise License Agreement;

(m)
(i) Licensor is the named sponsor of the First Approved NDA for the Product; and
(ii) with respect to all Regulatory Documentation to obtain Regulatory Approvals
for the Product in the Field: (A) the data, information and/or all other
documents in Licensor’s or its Affiliates submissions were, are and shall be
free from fraud or material falsity, and neither Licensor nor its Affiliates has
made any material misrepresentation or omission in connection with such data;
(B) the Regulatory Approvals have not been and will not be obtained either
through bribery or the payment of illegal gratuities by Licensor; (C) the data,
information and/or all other documents in Licensor’s or its Affiliates’
submissions are, were and shall be accurate and reliable for purposes of
supporting approval of the submissions; and (D) the Regulatory Approvals shall
be obtained without illegal or unethical behavior of any kind by Licensor or its
Affiliates; provided that Licensor shall not be deemed to be in breach of this
Section 10.2(m) if the violation of this Section 10.2(m) results from the action
or omission of Licensee of Licensee’s Affiliates, Sublicensees, or contractors
(other than Licensor);

(n)
Licensor believes in good faith, based on the information set forth in Schedule
10.2(n), that FDA will consider amending or supplementing the First Approved NDA
(or the related IND) in the manner described in Schedule 10.2(n); provided,
however, that Licensor cannot assure that FDA will approve such amendment or
supplement.

(o)
except as expressly permitted hereunder, Licensor agrees not to, and agrees to
cause its Affiliates and Sublicensees not to (i) assign, transfer, convey or
otherwise encumber any right, title or interest in or to the Licensed Rights,
the Sublicensed Rights, or any Regulatory Approvals and Documentation in respect
of the Product, (ii) grant in any manner any license or other right, title or
interest in or to any of the Licensed Rights, the Sublicensed Rights, or the
Regulatory Approvals and Documentation in respect of the Product, or (iii) agree
to or otherwise become bound by any covenant not to sue for any infringement,
misuse or other action or inaction with respect to any of the Licensed Rights,
the Sublicensed Rights, or the Regulatory Approvals and Documentation in respect
of the Product; and

(p)
other than the CPEX License Agreement, the Reprise License Agreement, the
Renaissance Supply Agreements, and the other Third Party Supply Agreements,
Licensor and/or its Affiliates have not entered into any agreements with any
Third Party, pursuant to which any Third Party has granted to Licensor, or
Licensor has granted to any Third Party, any rights to licenses to, in or under
any of the Licensed Rights or the Sublicensed



56


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


Rights or other intellectual property rights that relate to the Product, or
relating to the manufacture of the Product.
10.3
Additional Representations, Warranties, and Covenants of Licensee. Licensee
hereby represents, warrants, and covenants to Licensor, as of the Effective Date
and except as otherwise stated in Schedule 10.3, that:

(a)
if, during the term of this Agreement Licensee has reason to believe that it or
any of its employees, officers, subcontractors, or consultants rendering
services relating to the Product: (i) is or will be debarred or convicted of a
crime under 21 U.S.C. Section 335a, or (ii) is or will be under indictment under
said Section 335a, then Licensee shall immediately notify Licensor in writing;

(b)
as of the Effective Date, there is no legal, administrative, arbitration, or
other proceeding, suit, claim, or action of any nature, judgment, decree,
decision, injunction, writ, or order pending or, to the knowledge of Licensee’s
senior management, threatened by, against Licensee regarding this Agreement,
whether at law or in equity, before or by any Third Party; and Licensee shall
provide notice of any of the foregoing to the extent it affects Licensee’s
performance of its obligations under this Agreement;

(c)
except for information provided by Licensor, its Affiliates or Sublicensees: (i)
the data and information in Licensee’s submissions and modifications of
Regulatory Documentation relating to the Product shall be free from fraud or
material falsity; (ii) Regulatory Approvals for the Product hereafter obtained
will not be obtained either through bribery or the payment of illegal gratuities
by Licensee; (iii) the data and information in Licensee’s submissions and
modifications of any Regulatory Documentation shall be accurate and reliable;
and (iv) any such the Regulatory Approvals will be obtained without illegal or
unethical behavior of any kind by Licensee; provided that Licensee shall not be
deemed to be in breach of this Section 10.3(c) if the violation of this Section
10.3(c) results from the action or omission of Licensor or its Affiliates,
Sublicensees (other than Licensee), or contractors; and

(d)
except as expressly permitted hereunder, Licensee agrees not to, and agrees to
cause its Affiliates and Sublicensees not to (i) assign, transfer, convey or
otherwise encumber any right, title or interest in or to the Licensed Rights,
the Sublicensed Rights, or any Regulatory Approvals and Documentation in respect
of the Product, (ii) grant in any manner any license or other right, title or
interest in or to any of the Licensed Rights, the Sublicensed Rights, or the
Regulatory Approvals and Documentation in respect of the Product, (iii) agree to
or otherwise become bound by any covenant not to sue for any infringement,
misuse or other action or inaction with respect to any of the Licensed Rights,
the Sublicensed Rights, or the Regulatory Approvals and Documentation in respect
of the Product, or (iv) bring any action or proceeding or otherwise assert any
claim under any Applicable Law in the event any licensee (or sublicensee or any
entity or person acting on its behalf) initiates any proceeding or otherwise
assert any claim in any court, administrative agency, or other forum with
jurisdiction over such proceeding or claim, that any of the Licensed Rights or
Sublicensed Rights are invalid, unenforceable, or not infringed, violated, or
misappropriated. In the event that Licensee or any Affiliate or Sublicensee of
Licensee initiates any proceeding or otherwise asserts any claim in violation of
clause (iv) of this Section 10.3, and the result thereof is a final decision,
ruling, holding, award, or other disposition to the effect that any of the
Licensed Rights or Sublicensed Rights are valid, enforceable, or infringed,
violated, or misappropriated,



57


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


then each of the royalty rates set forth in the table in Section 8.3(a) will
each be increased by [***] and the party initiating such proceeding or otherwise
asserting such claim shall pay the attorneys’ fees and expenses incurred by
Licensor in defending against such proceeding or claim.
10.4
Inaccuracies. Without limiting either Party’s rights and remedies at law, in
equity or under this Agreement, if, at any point in time (not just at the times
when the warranties are deemed granted), either Party becomes aware of any
inaccuracies in the foregoing warranties and representations, such Party shall
promptly notify the other Party of such inaccuracies, with a detailed written
explanation.

11.
INDEMNIFICATION AND INSURANCE.

11.1
Indemnification by Licensee. Licensee shall defend, indemnify and hold harmless
any Licensor Indemnitee from and against any and all Losses arising out of a
claim by a Third Party arising out of, resulting from or relating to: (a) the
gross negligence or willful misconduct of Licensee and/or its Sublicensees and
its or their respective directors, officers, employees, and agents, in
connection with Licensee’s performance of its obligations or exercise of its
rights under this Agreement; (b) any material breach by Licensee of any
obligation, representation, warranty, or covenant set forth in this Agreement;
(c) any Development Activities and Commercialization Activities in respect of
the Product, undertaken by Licensee or any of its Affiliates, Sublicensees,
agents, and contractors (other than Licensor); (d) the failure to comply with
Applicable Laws by Licensee, or any of its Affiliates, Sublicensees, agents, or
contractors (other than Licensor); and (e) any allegation that personal injury
or death, or any damage to any property, was caused or allegedly caused by a
manufacturing defect in the Product manufactured by Licensee or for Licensee by
Third Parties.

11.2
Indemnification by Licensor. Licensor shall defend, indemnify and hold harmless
any Licensee Indemnitee from and against any and all Losses arising out of a
claim by a Third Party arising out of, resulting from or relating to: (a) the
gross negligence or willful misconduct of Licensor and/or its Sublicensees and
its or their respective directors, officers, employees, and agents, in
connection with Licensor’s performance of its obligations or exercise of its
rights under this Agreement; (b) any material breach by Licensor of any
obligation, representation, warranty, or covenant set forth in this Agreement;
(c) any Development Activities and Commercialization Activities in respect of
the Product, undertaken by Licensor or any of its Affiliates, Sublicensees,
agents, and contractors (other than Licensee); and (d) the failure to comply
with Applicable Laws by Licensor, or any of its Affiliates, Sublicensees,
agents, or contractors (other than Licensor).

11.3
Process for Indemnification. A claim to which indemnification applies under
Section 11.1 shall be referred to herein as an “Indemnification Claim”. If a
Licensor Indemnitee or Licensee Indemnitee (each being an “Indemnitee” for
purposes of this Section 11.3) intends to claim indemnification under Section
11.1, such Indemnitee must notify Licensee or Licensor, as the case may be (each
in such capacity of providing indemnification hereunder, the “Indemnitor”), in
writing promptly upon becoming aware of any claim that may be an Indemnification
Claim (it being understood and agreed, however, that the failure by an
Indemnitee to give such notice shall not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnitor is actually prejudiced as a result of such failure to give
notice). The Indemnitor shall have the right to assume and control the defense
of the Indemnification Claim at its own expense with counsel selected by the
Indemnitor and reasonably acceptable to the Indemnitee; provided, however, that
the Indemnitee



58


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitor, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between the Indemnitor and the Indemnitee and any other
party represented by such counsel in such proceedings. If the Indemnitor does
not assume the defense of the Indemnification Claim as described in this Section
11.2, the Indemnitee may defend the Indemnification Claim but shall have no
obligation to do so. An Indemnitee shall not settle or compromise any
Indemnification Claim without the prior written consent of the Indemnitor, and
the Indemnitor shall not settle or compromise any Indemnification Claim in any
manner that would have an adverse effect on the Indemnitee’s interests, without
the prior written consent of the Indemnitee, which consent, in each case, shall
not be unreasonably withheld, delayed, or conditioned. Each Indemnitee shall
reasonably cooperate with the Indemnitor at the Licensor’s expense and shall
make available to the Licensee or Licensor all pertinent information under the
control of the Indemnitee, which information shall be subject to Article 13.
11.4
Insurance.

(a)
At all times during the term of this Agreement and for five (5) years
thereafter, Licensee shall at its sole cost: (i) maintain Commercial General
Liability, including without limitation product liability insurance (including
without limitation bodily injury and property damage coverage) including
coverages of: (A) products and completed operations; (B) premises – operations;
and (C) broad form contractual liability at limits not less than $5,000,000 per
occurrence/$10,000,000 aggregate (collectively, the “Licensee Insurance
Policies”); (ii) include Licensor as “Additional Insured” under the Licensee
Insurance Policies; and (iii) provide Certificates of Insurance verifying
insurance limits agreed upon as well as a thirty (30) day notice of
cancellation, non-renewal or material change. Licensee will obtain such Licensee
Insurance Policies from insurers having A.M. Best’s Ratings of–A - VII or
equivalent. Any and all deductibles in such Licensee Insurance Policies shall be
assumed by Licensee. The policy limits stated above do not limit the obligation
of Licensee under this Agreement.

(b)
At all times during the term of this Agreement and for five (5) years
thereafter, Licensor, to the extent that it is engaged in any Development
Activities hereunder, shall at its sole cost: (i) maintain Commercial General
Liability, including without limitation product liability insurance (including
without limitation bodily injury and property damage coverage) including
coverages of: (A) products and completed operations; (B) premises – operations;
and (C) broad form contractual liability at limits not less than $1,000,000 per
occurrence/$ 2,000,000 aggregate (collectively, the “Licensor Insurance
Policies”); (ii) include Licensee as “Additional Insured” under the Licensor
Insurance Policies; and (iii) provide Certificates of Insurance verifying
insurance limits agreed upon as well as a thirty (30) day notice of
cancellation, non-renewal or material change. Licensor will obtain such Licensor
Insurance Policies from insurers having A.M. Best’s Ratings of–A - VII or
equivalent. Any and all deductibles in such Licensor Insurance Policies shall be
assumed by Licensor. The policy limits stated above do not limit the obligation
of Licensor under this Agreement,

12.
LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTY.

12.1
LIMITATION OF LIABILITY. EXCEPT FOR BREACH BY EITHER PARTY OF ARTICLE 13, AND
WITHOUT LIMITING THE PARTIES’ OBLIGATIONS UNDER ARTICLE 11, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY



59


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


OR TO ANY THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES
RESULTING FROM LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR
OTHER ECONOMIC LOSS) ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER THE
BASIS OF THE LIABILITY IS BREACH OF CONTRACT, TORT, STATUTES, OR ANY OTHER LEGAL
THEORY, AND WHETHER SUCH FIRST PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR NOT.
12.2
DISCLAIMER OF WARRANTY. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY PROVIDES ANY WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, AND
EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, WHETHER WRITTEN OR ORAL,
EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND FREEDOM FROM INFRINGEMENT
OF THIRD PARTY RIGHTS.

13.
CONFIDENTIALITY.

13.1
Confidential Information, Defined; Exclusions.

(a)
Definition of Confidential Information. The term “Confidential Information”
means, with respect to a Disclosing Party, information and material, regardless
of the form in which that information or material is constituted, any and all
regulatory, technical, manufacturing, business, financial, operational,
administrative, marketing or economic information, data, documents, designs,
patents, materials, product samples, and Know-How asserted by such Disclosing
Party as being confidential to it and disclosed by the Disclosing Party to the
Receiving Party, whether orally, in writing, or in pictorial form in hard copy,
electronic form or in any other form, in connection with the performance of this
Agreement by the Parties, marked in English, or otherwise identified, as
confidential or proprietary or secret.

(b)
Exclusions. The term “Confidential Information” does not apply to any portion of
information or materials that a Receiving Party can demonstrate by
contemporaneous written records was: (i) known to the general public at the time
of its disclosure to the Receiving Party, or thereafter became generally known
to the general public, other than as a result of actions or omissions of the
Receiving Party or anyone to whom the receiving Party disclosed such information
or materials; (ii) known by the Receiving Party prior to the date of disclosure
by the Disclosing Party; (iii) disclosed to the Receiving Party on an
unrestricted basis from a source unrelated to the Disclosing Party and not under
a duty of confidentiality to the Disclosing Party; or (iv) independently
developed by the Receiving Party by personnel that did not have access to or use
of Confidential Information of the Disclosing Party. Any combination of features
or disclosures shall not be deemed to fall within the foregoing exclusions
merely because individual features are published or known to the general public
or in the rightful possession of the Receiving Party unless the combination
itself and principle of operation thereof are published or known to the general
public or are in the rightful possession of the Receiving Party.

13.2
Degree of Care. Each Party shall take Commercially Reasonable Efforts to
maintain the confidentiality of the Confidential Information of the other Party,
which steps shall be no less protective than those steps that such Party takes
to protect its own information and materials of a



60


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


similar confidential nature, but in no event less than a reasonable degree of
care. Neither Party shall use or permit the use of any Confidential Information
of the other Party except for the purposes of carrying out its obligations or
exercising its rights under this Agreement, and neither Party shall copy any
Confidential Information of the other Party except as may be reasonably useful
or necessary for such purposes. All Confidential Information of a Party,
including without limitation all copies and derivations thereof, is and shall
remain the sole and exclusive property of such Party and subject to the
restrictions provided for herein. Neither Party shall disclose any Confidential
Information of the other Party other than as permitted under this Agreement.
13.3
Required Disclosures. The obligations of Sections 13.2 and 13.7 shall not apply
to the extent that the Receiving Party:

(a)
is required to disclose Confidential Information it receives pursuant to (i) an
order of a court of competent jurisdiction, (ii) Applicable Laws, (iii)
regulations or rules of a securities exchange, including without limitation as
required in connection with a public offering of the Receiving Party’s stock or
to comply with regulations imposed by the United States Securities and Exchange
Commission, NASDAQ, or stock exchange disclosure requirements, or (iv)
requirement of a governmental agency for purposes of obtaining approval to test
or market the Product; provided that, in the case of clauses (i) through (iv) of
this subsection (a), the Receiving Party shall provide prior written notice
thereof to the Disclosing Party and, where practicable, reasonable opportunity
for the Disclosing Party to review and comment on such required disclosure and
request confidential treatment thereof or a protective order therefore in a
reasonably timely manner, or

(b)
discloses such Confidential Information to Affiliates, potential or actual
acquirers, merger partners, external advisors, licensees, sublicensees,
assignees, subcontractors, investment bankers, investors, lenders, venture
capital firms, investment bankers, or other potential financial partners, and
their and each of the Parties’ respective directors, employees, contractors, and
agents; provided that such any such person or entity listed in the first part of
this subsection (b) agrees to confidentiality and nonuse obligations with
respect thereto at least as stringent as those specified in Section 13.2.

13.4
Permitted Disclosures. At each Receiving Party’s request, the Disclosing Party
shall review and approve in good faith the use by the Receiving Party any packet
of Confidential Information of the Disclosing Party that the Receiving Party
proposes to disclose, under commercially reasonable confidentiality obligations
that are less stringent than those specified in Section 13.2 to actual or
potential investment bankers, investors, lenders, venture capital firms,
investment bankers, or other potential financial partners, and their and the
Receiving Party’s respective directors, employees, contractors, and agents for
purposes of raising capital.

13.5
Irreparable Injury. The Parties acknowledge that either Party’s breach of this
Article 13 would cause the other Party irreparable injury for which it would not
have an adequate remedy at law. In the event of a breach of this Article 13, the
nonbreaching Party may seek injunctive relief, whether preliminary or permanent,
in addition to any other remedies it may have at law or in equity, without
necessity of posting a bond.

13.6
Return of Confidential Information. Each Receiving Party shall return or
destroy, at the Disclosing Party’s instruction, all Confidential Information of
the Disclosing Party in the Receiving Party’s possession upon termination or
expiration of this Agreement, except any Confidential Information that is
necessary to allow the Receiving Party to perform or enjoy any of its rights or
obligations that expressly survive the termination or expiration of this
Agreement.



61


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


13.7
Public Disclosure.

(a)
The Parties agree that the initial public announcement of the execution of this
Agreement shall be in the form set forth on Exhibit 13.7 (the “Press Release”).

(b)
During the term of this Agreement, in all cases other than the announcement set
forth in the Press Release, Licensor and Licensee shall submit to each other in
a reasonably timely manner for review and approval all proposed press releases
involving medical or scientific information, academic, scientific, and medical
Publications and public presentations, including without limitation any and all
abstracts, public presentations at congresses or scientific meetings or other
public meetings, and any Publication manuscripts, relating to the Product, the
Nocturia Indication, the PNE Indication and any Additional Indication that have
not been previously publicly disclosed and that are not otherwise permitted to
be disclosed under this Article 13. Such review and approval shall be conducted
in a timely manner for the purposes of preserving intellectual property
protection and determining whether any portion of the proposed publication or
presentation containing the Confidential Information of either Party should be
modified or deleted. Notwithstanding the foregoing and for clarity sake, this
provision shall not apply for any disclosures or releases required by the SEC or
any other Regulatory Authority, which such disclosures and releases will be
subject to Section 13.3.

(c)
Effect on Existing Confidentiality Agreement. The provisions of this Article 13
do not supersede that certain letter agreement, dated April 3, 2017, between
Licensor and Licensee.

14.
TERM AND TERMINATION.

14.1
Term. The term of this Agreement shall commence as of the Effective Date and
shall continue in effect until it is terminated as specifically provided in this
Agreement.

14.2
Termination for Material Breach.

(a)
If either Party (the “non-breaching Party”) believes the other Party (the
“alleged breaching party”) is in material breach of any of such alleged
breaching Party’s obligations under this Agreement, the non-breaching Party may
give notice of such breach to the alleged breaching Party, and the alleged
breaching Party shall have sixty (60) days in which to remedy such material
breach or establish that it is not in material breach hereunder. Subject to
Section 14.2(b), if such alleged material breach is not remedied in the time
period set forth above, the non-breaching Party shall be entitled, without
prejudice to any of its other rights conferred on it by this Agreement, and in
addition to any other remedies available to it by law or in equity, to terminate
this Agreement upon written notice to the alleged breaching Party.

(b)
If the alleged breaching Party disputes in good faith the existence or
materiality of a breach specified in a notice provided by the non-breaching
Party pursuant to Section 14.2(a), and the alleged breaching Party provides
notice to the non-breaching Party of such dispute within fifteen (15) days after
receipt of such notice, the non-breaching Party shall not have the right to
terminate this Agreement unless and until the existence of such material breach
by the alleged breaching Party has been determined in accordance with the
dispute resolution procedures set forth in Section 15.8 (each such termination
delay, a “Toll Period”) and the breaching Party fails to cure such default
within sixty (60) days following such determination; provided that, if it is
determined that such material breach occurred and such breach is not cured
within such sixty (60) day period, then, for



62


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


purposes of Section 14.4(c)(iii), this Agreement shall be deemed to have been
terminated as of the date of delivery of notice of such breach under Section
14.2(a). During the pendency of such a dispute, all of the terms and conditions
of this Agreement shall remain in effect and the Parties shall continue to
perform all of their respective obligations hereunder.
14.3
Termination upon Insolvency. To the extent permitted under Applicable Laws,
either Party may terminate this Agreement with respect to the other Party if, at
any time, such other Party shall file in any court or agency pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of such other Party or of its assets, or if such other
Party proposes a written agreement of composition or extension of its debts, or
if such other Party shall be served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within forty-five (45) days after the filing thereof, or if such other Party
shall propose or be a party to any dissolution or liquidation, or if such other
Party shall make an assignment for the benefit of its creditors.

14.4
Termination upon Force Majeure. Either Party may terminate this agreement due to
a Force Majeure event pursuant to Section 15.13.

14.5
Consequences of Expiration or Termination.

(a)
Upon termination of this Agreement by either Party pursuant to Sections 14.2,
14.3, or 14.4,

(i)
all of the licenses granted by Licensor to Licensee shall therewith immediately
terminate and any sublicenses granted by Licensee thereunder will be subject to
the provisions set forth in Section 2.4(f);

(ii)
Licensee must assign and transfer to Licensor, and shall cause its Affiliates
and Sublicensees to assign and transfer to Licensor, without additional
compensation, all of their right, title, and interest in to, and under, subject
to any licenses or sublicenses granted by Licensee that expressly survive any
such termination pursuant to Section 2.4(f), all clinical and related study data
based on use of Products, all Regulatory Filings and Regulatory Approvals for
Products in respect of each country in the Territory; and the Renaissance Supply
Agreements.

(b)
If at the time of any such termination of this Agreement by Licensor pursuant to
Sections 14.2 or 14.3 Licensee has in its possession or under its control any
inventory of the Product approved and allocated for sale in the Territory,
Licensee shall for a period not to exceed six (6) months following the effective
date of such termination be permitted to sell any such inventory of the Product
in the Field in the Territory, and the licenses hereunder shall continue on a
nonexclusive basis until all such units of the Product have been sold, provided
that (A) the Product shall not be sold at a discount to a purchaser that is
greater than the average discount provided to such purchaser for the Product
during the twelve (12) month period preceding such termination and, in addition,
such sales shall not result in the applicable wholesaler inventory levels for
the Product exceeding the average levels for the twelve (12) month period
preceding such termination, and (B) Licensee continues to pay, during the
applicable Royalty Term, the applicable royalty and, if applicable, sales
milestones, on resulting applicable Net Sales of Product in the Territory by it
Licensee, its Sublicensees or any Third Party Distributors.



63


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


(c)
In the event of a material breach of this Agreement by Licensor that is not
successfully disputed or cured by Licensor in accordance with Section 14.2(b),
Licensee may elect to terminate this Agreement or continue the Agreement;
provided, that in the event Licensee elects to continue the Agreement in lieu of
terminating the Agreement in accordance with Section 14.2, Licensee will have
the right in its discretion to fully reduce the royalty payments or milestone
payments required under Article 8 by the amount of damages suffered by Licensee
due to such material breach by Licensor, which such amount will be determined by
an independent third party with requisite expertise and agreed upon by the
Parties, with any dispute as to the determination being subject to the dispute
resolution process set forth in Section 15.8(b).

(d)
In the event of the insolvency or bankruptcy of Licensor that gives rise to
Licensee’s right to terminate this Agreement in accordance with Section 14.3,
Licensee may elect to terminate this Agreement or continue the Agreement
(subject, to the extent applicable, Section 14.7).

14.6
General Surviving Obligations. The rights and obligations set forth in this
Agreement shall extend beyond the expiration or termination of the Agreement
only to the extent expressly provided for herein, or to the extent that the
survival of such rights or obligations are necessary to permit their complete
fulfillment or discharge. Expiration or termination of this Agreement for any
reason shall not (a) release either Party from any obligation that has accrued
prior to the effective date of such expiration or termination (including without
limitation the obligation to pay amounts accrued and due under this Agreement
prior to the effective date of such termination but that are unpaid or become
payable thereafter), (b) preclude either Party from claiming any other damages,
compensation, or relief that it may be entitled to upon such expiration or
termination, or (c) terminate any right to obtain performance of any obligation
provided for in this Agreement that shall survive expiration or termination.
Without limiting the foregoing, the Parties have identified various rights and
obligations which are understood to survive, as follows. In the event of
expiration or termination of this Agreement for any reason, the following
provisions shall survive in addition to others specified in this Agreement to
survive in such event: Sections 7.7, 7.8, 9.1(a), 9.2(b), 9.5(a), and Articles 1
(to the extent that any term defined therein is used in any of the sections or
articles specified in this list as surviving termination of this Agreement), 8,
11, 12, 13, 14, and 15.

14.7
Rights in Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by either Party are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the United States Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 61 of the United States
Bankruptcy Code. The Parties agree that the Parties, as licensees of such rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the United States Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
either Party under the United States Bankruptcy Code, the other Party will be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (a) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under clause (a) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

15.
MISCELLANEOUS.



64


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


15.1
Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer, or legal representative of the other Party for any purpose, except
as expressly set forth herein. No Party shall be entitled to enter into any
contracts in the name of, or on behalf of the other Parties, nor shall either
Party be entitled to pledge the credit of the other Parties in any way or hold
itself out as having the authority to do so.

15.2
Assignment. Except as expressly provided in this Agreement, neither Party may
assign any rights or delegate any duties under this Agreement to any Third Party
without the prior written consent of the other Party; provided, however, that
(a) Licensor may freely assign its right to receive any payments hereunder
without such consent of Licensee, (b) in the case where either Party seeks to
assign this Agreement as a whole to an Affiliate or to a Successor in connection
with a Change of Control of such Party or of that part of such Party’s business
to which this Agreement relates, such consent shall not be unreasonably
withheld, delayed, or conditioned, provided that such Party provides written
notice to the other Party of such Change of Control and such Successor agrees in
writing to be bound as such Party hereunder. This Agreement shall be binding
upon and inure to the successors and permitted assignees of the Parties and the
name of a Party appearing herein shall be deemed to include the names of such
Party’s Successors and permitted assigns to the extent necessary to carry out
the intent of this Agreement. Any assignment or transfer not in accordance with
this Section 15.2 shall be null and void.

15.3
Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.4
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when personally delivered or sent by
confirmed facsimile or email (with hard copy to follow); (b) one (1) Business
Day after sent by reputable overnight express courier (charges prepaid); or (c)
five (5) Business Days following mailing by certified or registered mail,
postage prepaid and return receipt requested. Unless another address is
specified in writing, such notices to Licensor or Licensee shall be sent to the
addresses indicated below:

If to Licensor, addressed to:    
Serenity Pharmaceuticals, LLC
105 Hawk Court
Milford, PA 18327
Attention: Chief Executive Officer
With a copy to:
email: docsam122@gmail.com>
With a further copy to:
Mr. Alain Kodsi
email: alainkodsi@gmail.com
If to Licensee, addressed to:    
Avadel Specialty Pharmaceuticals, LLC
16640 Chesterfield Grove Road, Suite 200
Chesterfield, MO 63005
Attention: Chief Executive Officer
With a copy to: General Counsel


65


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


15.5
Amendment. No amendment, modification, or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

15.6
Waiver. No provision of this Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

15.7
Counterparts; Electronic Delivery. This Agreement may be executed simultaneously
in two counterparts, either of which need not contain the signature of more than
one Party but both such counterparts taken together shall constitute one and the
same agreement. Signatures to this Agreement transmitted by facsimile, by email
in “portable document format” (“.pdf”), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of this
Agreement shall have the same effect as physical delivery of the paper document
bearing original signature.

15.8
Governing Law; Dispute Resolution.

(a)
This Agreement shall be governed by and interpreted in accordance with the
substantive laws of the State of New York, U.S.A. without regard to its or any
other jurisdiction’s choice of law rules that would result in the application of
the laws of any jurisdiction other than the State of New York, U.S.A.

(b)
Except as otherwise provided in this Agreement, in the event of any dispute,
controversy, or claim (“Dispute”) between the Parties in connection with this
Agreement, the construction hereof, or the rights, duties or liabilities of
either Party under this Agreement, the Parties shall first attempt in good faith
to resolve such Dispute by negotiation and consultation between themselves. In
the event that such Dispute is not resolved on an informal basis within ten (10)
Business Days after one Party provides notice to the other Party of such
Dispute, either Party providing such notice may, by written notice to the other
Party refer such Dispute to the other Party for attempted resolution by good
faith negotiation by the Chief Executive Officers or President of Licensor and
the Chief Executive Officer, President or an Executive Vice President within
thirty (30) days after such notice is received. In the event that any such
Dispute is not resolved under the foregoing provisions, each Party may, at its
sole discretion, seek resolution of such Dispute in accordance with Section
15.8(c). Any Disputes of the type described in Section 3.2(i) shall first be
subject to the dispute resolution mechanism set forth in Section 3.2(i) before
being subject to this Section 15.8.

(c)
In the event such officers of the Parties are not able to resolve any such
Dispute, either Party may at any time after such thirty (30) day period submit
such Dispute to be finally settled by arbitration administered in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”) in effect at the time of submission. The arbitration shall be heard and
determined by three (3) arbitrators. Each such Party shall each appoint one
arbitrator and the third arbitrator shall be selected by the two Party-appointed
arbitrators, or, failing agreement within thirty (30) days following the date of
receipt by the respondent of the claim, by the AAA. Such arbitration shall take
place in New York, NY. The arbitration award so given shall be a final and
binding determination of the dispute, shall be fully enforceable in any court of
competent jurisdiction, and shall not include any damages expressly prohibited
by Section 12.1. The Parties agree that all applicable statutes of limitation
and time-based defenses (such as



66


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


estoppel and laches) shall be tolled while the dispute resolution procedures set
forth in this Section 15.8(c) are pending.
(d)
Notwithstanding anything herein to the contrary, nothing in this Section 15.8
shall preclude either Party from seeking interim or provisional relief,
including a temporary restraining order, preliminary injunction or other interim
equitable relief concerning a Dispute, including in a court of law, if necessary
to protect the interests of such Party. This Section 15.8 shall be specifically
enforceable.

(e)
Notwithstanding the foregoing, any disputes regarding the validity, scope or
enforceability of Patent Rights or trademarks shall be submitted to a court of
competent jurisdiction in the territory in which such rights apply.

15.9
Hart-Scott-Rodino. Licensee, at its expense, with the reasonable cooperation of
Licensor, will be responsible for making any filing with the U.S. Federal Trade
Commission (“FTC”) in respect of this Agreement and the transaction contemplated
hereby under Hart-Scott-Rodino Antitrust Improvements Act of 1976. This
Agreement shall not become effective until the expiration of any applicable
waiting period under such Act.

15.10
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Laws,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Laws, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. In the event of such invalidity, the Parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.

15.11
Compliance with Applicable Laws. Each Party will comply with all Applicable Laws
in performing its obligations and exercising its rights hereunder.

15.12
Remedies. The exercise of any remedies hereunder shall be cumulative and in
addition to and not in limitation of any other remedies available to such Party
at law or in equity.

15.13
Force Majeure. Neither Party shall be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including, without limitation, acts of
nature, fires, earthquakes, strikes and labor disputes, acts of war, terrorism,
or civil unrest (“Force Majeure”); provided that the affected Party promptly
notifies the other Party and further provided that the affected Party shall use
its commercially reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance with the utmost dispatch whenever such causes are removed.
In the event any such Force Majeure event continues for three (3) months or
more, the unaffected Party shall have the right to terminate this Agreement,
effective as of the date of delivery of notice, which notice shall not be
delivered prior to the end of such three (3) month period.

15.14
Interpretation. Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

15.15
Construction. In construing this Agreement, unless expressly specified
otherwise: (a) unless otherwise specifically provided, any references to
Articles, Sections, Exhibits, Schedules, and Appendices are to articles in,
sections of, and exhibits, schedules and appendices to, this Agreement; (b)
except where the context otherwise requires, use of either gender includes the



67


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy


other gender and use of the singular includes the plural and vice versa; (c)
headings and titles are for convenience only and do not affect the construction
or interpretation of this Agreement; (d) any list or examples following the word
“including” shall be interpreted without limitation to the generality of the
preceding words; (e) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (f) except where the context
otherwise requires, the word “or” is used in the inclusive sense; (g) all
references to “dollars” or “$” herein shall mean US Dollars; (h) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (i) any reference to any Applicable Laws herein shall be construed
as referring to such Applicable Laws as from time to time enacted, repealed or
amended, and (j) any reference herein to any person or entity shall be construed
to include the person’s or entity’s successors and assigns.
15.16
Entire Agreement of the Parties. This Agreement and the exhibits attached hereto
constitute and contain the complete, final, and exclusive understanding and
agreement of the Parties, and cancel and supersede any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof, including without limitation the Confidentiality Agreement, and neither
Party shall be liable or bound to any other Party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon either Party, other than the Parties and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein. To the extent that anything set forth in an exhibit attached hereto
conflicts with the terms of this Agreement, the terms of this Agreement shall
control.

[Signature Page Follows]


68


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth in the first paragraph hereof by their duly authorized
representatives as set forth below:


LICENSOR:
LICENSEE:
SERENITY PHARMACEUTICALS, LLC




By: /s/ Samuel Herschkowitz, M.D.
AVADEL SPECIALTY PHARMACEUTICALS, LLC


By: /s/ Michael S. Anderson
Name: Samuel Herschkowitz, M.D.
Title: Chief Executive Officer
Name: Michael S. Anderson
Title: Chief Executive Officer
 
 
By: /s/ Alain Kodsi
 
Name: Alain Kodsi
Title: President
 











69


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy




Exhibit 4.4
Commercialization Plan
[to be prepared in accordance with Article 4]


Exhibit 5.5
Manufacturing and Supply Plan
[to be prepared in accordance with Article 5]


70


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 

--------------------------------------------------------------------------------

Execution Copy




Exhibit __
Development Plan








71


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]
 